         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 1 of 130




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------x
                                               :
 NIKE, INC. and CONVERSE INC.,                 :
                                               :
                   Plaintiffs,
                                               :
        v.                                     :
                                               :
 WWW.PERFECTKICKS.ME a/k/a                     :
 YUFANG1990789@163.COM; HUANGJINHUANG,         :
 WANG ZIYUE; HK HAOYUNTONG TRADE CO. LTD.; :
 TONY XIONG; DEHUA LIU; WWW.FYYSPORTS.CO :
 a/k/a CHENLIKEJIY; CHEN NVSHI; XIAOCHAI CHEN; :
 CHEN HONGYUN; JUSAN QIAO;                     :
 WWW.AIRJORDAN1OG.COM a/k/a HONGBIN LI;        :
 KAREL STEHNO; ACO MARINE S.R.O.; CRISTIANO :
 SAGESE; SUYU JULIO; YUAN JING CAI; CARLOTTA :
 MURRAH; HK WEIGEHUANG TRADE CO. LTD.;         :
 CHEN TING; ARYATA SOLUTIONS; JULIAN           :
 VAZQUEZ; NINGUNA; YONG AN PAN; ZHANG          : 2021 Civ. ____
 XIAO MING; BOB WALLACE; JOHN DUNPHY; XU       :
 JIN JIAN; CHENG KEVIN; RICCARDO ROMAGNOLI; : COMPLAINT
 HANIN LARSSON; NAJMA BERGQVIST; CHEN LEI; :
 DARRYL JOHNSON; ALFID VAN ARISTA;             :
 LINDGREN OBEIRG; DANIEL BROWN; TAO CHENG; :
 ESSIE HUNT; SVENSSON HELLSTROM; XUE LIN;      :
 HUIZHOU HUANGYUAN TRADING CO., LTD.;          :
 SOFKA JESSICA; XIOAOLIU YANG; JAMES           :
 CLEARY; AMIN POCHI; GORDON EMY; LUXURY        :
 BRAND HOLDINGS, INC.; JUDY KELLY; OLGA        :
 LOFGRENT; QUARTILLA CASTIGLIONE; SHI MA       :
 GUAN; BIN PENG; JIAN CHAO MAO; CHENG          :
 ZHANG; SHI HUA ZHANG; PRAMOD JAYLE; FAN       :
 YU; BJORK MELIKSSA; HOLLY MORIN; JOSEPH       :
 RICHARDSON; MATEO AMARAL; CALVIN              :
 VILLANI; WWW.FITMYSOLE.COM a/k/a              :
 LIANGHAIJUN; GUEIJUAN XU;                     :
 WWW.ANPKICKZ.COM a/k/a RMB RAIN INC;          :
 WWW.FOOTSKICKS.CO a/k/a MRFASHION666;         :
        Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 2 of 130




FENGQING WU; YUANQING GUO; SUNLIFE               :
ELECTRICAL CONTRACTING LLG; QIN XUELU;           :
WWW.BRANDSNEAKERTWINS.COM a/k/a                  :
343187552@QQ.COM; RUBY WANG; HK BAIRUN           :
TRADE CO. LTD.; WWW.JDFOOT.COM a/k/a             :
HELLOALLTOP a/k/a Jessi966; JACKY JI; LBEX       :
GLOBAL LOGISTICS; RUIMEI QIU; LORRIN LUO;        :
WWW.NIKECRAZE.COM a/k/a SOPHORN CHHAY;           :
HK MAIYUNTONG TRADE CO. LTD.;                    :
WWW.CHEAPINUS.COM a/k/a SS*newbeecomshop;        :
ZHU YAN; GUANGUIWANG; GAO QIN LONG; YANG         :
YANG; YUE MIN LIU; WWW.KD11SALE.COM a/k/a        :
GLGHVCA; Succe Olive; Ludwig Rhys;               :
WWW.WITHSNEAKER.COM a/k/a CCS8845;               :
FRANKLYN UGOLINI; XIANG DAO XIN XI JI SHU        :
YOU XIANG GONG SI; WWW.OMGKICKZ.COM a/k/a        :
OMG KICKZ a/k/a Xuwei Lin; WWW.UASHOE.COM        :
a/k/a OMG KICKZ a/k/a Xuwei Lin; QUNYING CHEN;   :
HK GEMAIKANG TRADE CO. LTD.; SHUANG XU;          :
BIYUN HUANG; WWW.UAPLG.COM a/k/a                 :
XENDIT*UAPLG; HK XUTAIMAI TRADE CO. LTD;         :
SCOTT CUTLER; WWW.UNHS.NET a/k/a Yunxiang        :
Fan; DAI BING; WWW.OW-FACTORY.RU a/k/a           :
LIANGUMEITPR@YEAH.NET; WEIQIN YU; YCS            :
BONNIE LI; PAOLUO E COMMERCE COMPANY;            :
WWW.GMKIM.CO.UA a/k/a                            :
GMKIM@FOXMAIL.COM; ZHANGJIAN; HK                 :
BAOZHOU TRADE CO LTD.;                           :
WWW.SNEAKERWILL.COM a/k/a Yang Jianxin; YUN      :
KUANG SE NIU TRADE CO LTD.;                      :
WWW.JORDANS2019SHOES.COM a/k/a                   :
EPL*CNHLONFI LTD; MINGLIANG LUO;                 :
WWW.VOGUEWHO.COM a/k/a CHENDONGSONG;             :
CHENHOUSHAN; HUAHUAI YIHETANG GUIHAI             :
TRADING CO.; WWW.ONKICKS.COM a/k/a               :
ENJOYBUY@LIVE.COM; ANNE SEN; AUSTIN LAN;         :
WWW.SNKES.ORG a/k/a 198363048@QQ.COM; CHEN       :
LI; GUEIJUAN XU; WWW.OUTLETSFIRE.COM a/k/a       :
HUAYIMEI; KAREN WALTERS; ROBERT SLAY;            :
WWW.SNEAKERAHEAD.ORG a/k/a                       :
        Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 3 of 130




XL77889@126.COM; DAVID JONES;                  :
WWW.XKSHOES.COM a/k/a Lin Zhimin; JONNY FLY;   :
HK HAOLINGJIN TRADE CO. LTD;                   :
WWW.NIKEFACTORYS.US a/k/a GUOPING QI;          :
SHEILA VEGA; HENRY GONZALES; ROY JIMENEZ;      :
JOCELYN MCKINNEY; ROBERT VASQUEZ;              :
GERALDINE MCCANN; NA SHEN YI ZHE TRADE         :
CO. LTD.; EILEEN HOLLINGSWORTH; SCOTT          :
PAMELA; RACHEL ALBRECHT; MICHAEL               :
HARRISON; MAURICE HENRY; OLIVER SMITH;         :
WWW.MUKS-STORE.COM a/k/a                       :
514643810@QQ.COM; WWW.REPSNEAKERS.ORG          :
a/k/a Rep Sneakers; ZHI GAO LU; HUANHUAN LU;   :
WWW.KICKZE.COM a/k/a                           :
TASCHNERPX2@GMAIL.COM; MEIZHU FANG;            :
XIONG MENG; LIYING ZHU; KENNY LEE; GOLDEN      :
BRIDGE E-COMMERCE LTD.; HIKING ELECTRONIC      :
TRADING LLC C/O DTDC DAFZ;                     :
WWW.HYPEREPS.COM a/k/a Ahmeel Fowler;          :
ZHANGJUN; WWW.ARTEMISSELECTKICK.COM            :
a/k/a SHIXUNDO@SINA.COM; REN YUYI; QIU         :
XIANGPING; LIN SHAO BI; LIAN LI;               :
WWW.MYBESTSNEAKERS.COM a/k/a Xu Dongmei;       :
WWW.MONICASNEAKER.VIP a/k/a Gao Lingfeng;      :
HUANG QUANSHAN; WWW.CHANSNEAKERS.COM           :
a/k/a LHY090121@163.COM; AIDUK TRD CL LTD.;    :
JACKIE CHAN; WWW.PERFECTKICKS.ORG a/k/a        :
luxurystyle; WWW.UABAT.COM a/k/a               :
FINANCE@UABAT.COM a/k/a HERO MEDIA CO.,        :
LIMITED; WWW.BOOLOPO.COM a/k/a                 :
SUPPORT@BOOLOPO.COM; DUZIE YAYA ZHENG          :
TRADING CO.; WWW.SOLESHOP.ME a/k/a             :
123729466@QQ.COM; QICHUANG JOHN; ZHIFU         :
DUZIE JIUSHI TRADING CO.;                      :
WWW.WONDERKICKS.COM a/k/a Haiyue Wen;          :
WWW.G5TONY.NET a/k/a Zhang Yaodan; ZHANG XU;   :
WWW.GOALJERSEYS.CO a/k/a Guangying a/k/a       :
WWW.ONESTEV.COM; GAOWEIJIA; JACK MA; HK        :
WENMO TRADE CO. LTD.; WWW.MACSEVEN.NET         :
a/k/a SEVEN; GUN MENG NA DAN TRADE CO. LTD.;   :
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 4 of 130




 CAOQUN WU; ABC COMPANIES 1-100 and JOHN   :
 Does 1-100,                               :
                                           :
           Defendants.                     :
 ------------------------------------------x

       Plaintiffs Nike, Inc. (“Nike”) and Converse Inc. (“Converse” and together with Nike,

“Plaintiffs”) for their complaint against Defendants www.perfectkicks.me a/k/a

yufang1990789@163.com; Huangjinhuang; wang ziyue; HK Haoyuntong Trade Co. Ltd.; Tony

Xiong; dehua liu; www.fyysports.co a/k/a CHENLIKEJIY; chen nvshi; xiaochai chen; Chen

Hongyun; Jusan Qiao; www.airjordan1og.com a/k/a HONGBIN LI; Karel Stehno; ACO Marine

s.r.o.; CRISTIANO SAGESE; Suyu Julio; Yuan Jing Cai; Carlotta Murrah; HK Weigehuang

Trade Co. Ltd.; chen ting; Aryata Solutions; Julian Vazquez; Ninguna; Yong An Pan; zhang xiao

ming; Bob Wallace; John Dunphy; Xu Jin Jian; Cheng Kevin; Riccardo Romagnoli; Hanin

Larsson; Najma Bergqvist; Chen Lei; Darryl Johnson; Alfid van Arista; Lindgren Obeirg; Daniel

Brown; Tao Cheng; essie hunt; Svensson Hellstrom; Xue Lin; Huizhou Huangyuan Trading Co.,

Ltd.; Sofka Jessica; xioaoliu yang; JAMES CLEARY; Amin Pochi; gordon emy; Luxury Brand

Holdings, Inc.; Judy Kelly; Olga Lofgrent; Quartilla Castiglione; Shi Ma Guan; Bin Peng; Jian

Chao Mao; Cheng Zhang; Shi Hua Zhang; pramod jayle; Fan Yu; Bjork Melikssa; Holly Morin;

Joseph Richardson; Mateo Amaral; Calvin Villani; www.fitmysole.com a/k/a LIANGHAIJUN;

Haijun Liang; gueijuan xu; www.anpkickz.com a/k/a Rmb Rain Inc; www.footskicks.co a/k/a

MRFASHION666; Fengqing Wu; YuanQing Guo; Sunlife Electrical Contracting LLG; qin

xuelu; www.brandsneakertwins.com a/k/a 343187552@qq.com; Ruby Wang; HK Bairun Trade

Co. Ltd.; www.jdfoot.com a/k/a HELLOALLTOP a/k/a Jessi966; Jacky Ji; LBEX Global

Logistics; Ruimei Qiu; Lorrin Luo; www.nikecraze.com a/k/a SOPHORN CHHAY; HK

Maiyuntong Trade Co. Ltd.; www.cheapinus.com a/k/a SS*newbeecomshop; Zhu yan;
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 5 of 130




Guanguiwang; Gao qin long; yang yang; yue min liu; www.kd11sale.com a/k/a GLGHVCA;

Succe Olive; Ludwig Rhys; www.withsneaker.com a/k/a CCS8845; Franklyn Ugolini; xiang dao

xin xi ji shu you xiang gong si; www.omgkickz.com a/k/a OMG KICKZ a/k/a Xuwei Lin;

www.uashoe.com a/k/a OMG KICKZ a/k/a Xuwei Lin; Qunying Chen; HK Gemaikang Trade

Co. Ltd.; Shuang Xu; Biyun Huang; www.uaplg.com a/k/a XENDIT*UAPLG; HK Xutaimai

Trade Co. Ltd.; Scott Cutler; www.unhs.net a/k/a Yunxiang Fan; Dai Bing; www.ow-factory.ru

a/k/a liangumeitpr@yeah.net; Weiqin Yu; YCS Bonnie Li; Paoluo E Commerce Company;

www.gmkim.co.ua a/k/a gmkim@foxmail.com; zhangjian; HK Baozhou Trade Co Ltd.;

www.sneakerwill.com a/k/a Yang Jianxin; Yun Kuang Se Niu Trade Co Ltd.;

www.jordans2019shoes.com a/k/a EPL*CNHLONFI LTD; MingLiang Luo;

www.voguewho.com a/k/a CHENDONGSONG; Chenhoushan; Huahuai Yihetang Guihai

Trading Co.; www.onkicks.com a/k/a enjoybuy@live.com; Anne Sen; Austin Lan;

www.snkes.org a/k/a 198363048@qq.com; chen li; gueijuan xu; www.outletsfire.com a/k/a

dgnettc; Huayimei; Karen Walters; Robert Slay; www.sneakerahead.org a/k/a

xl77889@126.com; David Jones; www.xkshoes.com a/k/a Lin Zhimin; Jonny Fly; HK

Haolingjin Trade Co. Ltd.; www.nikefactorys.us a/k/a GUOPING QI; Sheila Vega; Henry

Gonzales; Roy Jimenez; Jocelyn McKinney; Robert Vasquez; Geraldine McCann; NA Shen Yi

Zhe Trade Co. Ltd.; Eileen Hollingsworth; Scott Pamela; Rachel Albrecht; Michael Harrison;

Maurice Henry; Oliver Smith; www.muks-store.com a/k/a 514643810@qq.com;

www.repsneakers.org a/k/a Rep Sneakers; zhi gao lu; Huanhuan Lu; www.kickze.com a/k/a

taschnerpx2@gmail.com; Meizhu Fang; Xiong Meng; Liying Zhu; Kenny Lee; Golden Bridge

E-Commerce Ltd.; Hiking Electronic Trading LLC c/o DTDC DAFZA; www.hypereps.com

a/k/a Ahmeel Fowler; Zhangjun; www.artemisselectkick.com a/k/a shixundo@sina.com; ren
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 6 of 130




yuyi; qiu xiangping; lin shao bi; lian li; www.mybestsneakers.com a/k/a Xu Dongmei;

www.monicasneaker.vip a/k/a Gao Lingfeng; huang quanshan; www.chansneakers.com a/k/a

lhy090121@163.com; Aiduk Trd Cl Ltd.; Jackie Chan; www.perfectkicks.org a/k/a luxurystyle;

www.uabat.com a/k/a finance@uabat.com a/k/a hu@heromedialtd.com; Hero Media Co.,

Limited; www.boolopo.com a/k/a support@boolopo.com; Duzie Yaya Zheng Trading Co.;

www.soleshop.me a/k/a 123729466@qq.com; Qichuang John; Zhifu Duzie Jiushi Trading Co.;

www.wonderkicks.com a/k/a Haiyue Wen; www.g5tony.net a/k/a Zhang Yaodan; Zhang Xu;

www.goaljerseys.co a/k/a Guangying; gaoweijia; Jack Ma; HK Wenmo Trade Co. Ltd.;

www.macseven.net a/k/a SEVEN; Gun Meng Na Dan Trade Co. Ltd.; Caoqun Wu; along with

the list of websites, social media accounts, email addresses, alias names, including any Chinese

character alias names, and entities identified as members of the 42 networks of defendants as set

forth in Exhibit 1; ABC Companies 1-100; and John Does 1-100 (collectively, “Defendants”),

allege as follows:

                                 NATURE OF THE ACTION

               This is an action for preliminary and permanent injunctive relief and damages

associated with the Defendants’ intentional, unauthorized and unlawful use of Plaintiffs’

valuable trademarks in connection with Defendants’ sale and advertisement of counterfeit goods

through at least 589 websites (the “Infringing Websites”) and other online platforms, such as

social media accounts (the “Infringing Social Media,” and together the “Infringing

Platforms”).

               Consumers instantly recognize the various trademarks used to identify the goods

merchandised or manufactured by Nike and Converse (collectively, the “Plaintiff’s Marks”).

Over the years, millions of consumers have been exposed to the famous, arbitrary and fanciful
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 7 of 130




trademarks utilized by Nike and Converse through various platforms, including Plaintiffs’

extensive advertising campaigns, through magazines and other periodicals, as depicted on

television and in motion pictures, on the Internet, through social media, in celebrity

endorsements, and in other forms of unsolicited media coverage. As a result, Plaintiffs’

respective trademarks have both deep, widespread exposure and recognition in the marketplace.

Plaintiffs’ Marks are among the most widely recognized trademarks in the United States and

around the world, as well as among the most popular with consumers. The fame and popularity

of Plaintiffs’ Marks adds enormous value to the authentic products that bear Plaintiffs’ Marks

(“Plaintiffs’ Products” and, separately, “Nike Products” and “Converse Products”).

               The Defendants, who have no affiliation with Nike or Converse, have attempted

to capitalize on the popularity of Plaintiffs’ Marks by manufacturing and marketing counterfeit

products falsely labeled as “Nike” or “Converse” (the “Counterfeit Products”). The

Defendants in this action operate hundreds of websites through multiple counterfeiting networks

(the “Networks”) of websites and other online presences. Plaintiffs have identified 589

Infringing Websites, which are operated through 42 counterfeiting Networks (identified below

and in Exhibit 1 as Networks 1 – 42). Each of Defendants’ 589 Infringing Websites, as set forth

in Exhibit 2, and as identified in Exhibit 1, is currently, or was within the past twelve months,

advertising, offering to sell, and/or selling counterfeit Nike or Converse products to United

States consumers. As reflected in Exhibit 5, Plaintiffs have identified 676 Infringing Social

Media handles associated with Defendants, each of which is currently, or was within the past

twelve months, advertising, offering to sell, and/or selling counterfeit Nike or Converse products

to United States consumers or directing United States consumers to Defendants’ related

Infringing Websites.
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 8 of 130




               To ensure that consumers make the association between Defendants’ Counterfeit

Products and the genuine Nike Products from which they were copied, Defendants not only copy

the designs, patterns and color schemes associated with Plaintiffs’ Products, but also expressly

identify the Counterfeit Products as “Nike” or “Converse” products. Further, Defendants make

unauthorized use of Plaintiffs’ Marks, including the trademark-protected “Nike” and “Converse”

names, throughout the Infringing Websites and Infringing Social Media on which these goods

are advertised or offered for sale to consumers in the United States and this District.

               In an effort to further confuse consumers, in some instances, Defendants have

registered and located their Infringing Websites at domain names that are identical to or

substantially similar to Plaintiffs’ Marks (the “Infringing Domain Names”). Of the 589

Infringing Websites that Plaintiffs have identified thus far, 133 of these websites are located at

Infringing Domain Names. The Infringing Domain Names detected to date are reflected in the

attached Exhibit 3.

               Defendants have marketed, advertised, manufactured and sold their Counterfeit

Products without Plaintiffs’ permission, authorization, or approval. Defendants’ conduct is

likely to cause, and has caused, consumers mistakenly to believe that the Counterfeit Products

sold and promoted by Defendants either are authentic Nike or Converse Products, are produced

by Defendants under a license agreement, joint venture, or other form of authorization by

Plaintiffs, or are otherwise endorsed by, authorized by, or affiliated with Plaintiffs, either at the

point of sale, by the recipient of a gift, or when consumers and potential consumers see the

Counterfeit Products in use.
             Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 9 of 130




               For these and other reasons, Defendants have caused and, unless enjoined, will

continue to cause, irreparable harm to Plaintiffs, and an incalculable loss of goodwill and

damages.

                                            PARTIES

Plaintiffs

               Plaintiff Nike, Inc. is an Oregon corporation with its principal place of business at

One Bowerman Drive, Beaverton, Oregon 97005-6453. Nike is registered to do business in the

State of New York, operates its “House of Innovation 000” on the corner of Fifth Avenue and

52nd Street in Manhattan and maintains multiple stores in New York, offers its products for sale

to consumers based in New York, and is the owner of the Nike trademarks at issue in this action.

               Plaintiff Converse Inc. is a Delaware corporation with its principal place of

business at One High Street, North Andover, Massachusetts 01845-2601. Converse is registered

to do business in the State of New York, operates a flagship store on Broadway in New York

City’s SOHO neighborhood and maintains multiple stores in New York, offers its products for

sale to consumers based in New York, and is the owner of the Converse trademarks at issue in

this action. Converse is a wholly owned subsidiary of Nike, Inc.

Defendants

               Upon information and belief, Defendants are individuals and entities, both known

and unknown, who are members of various Networks of international counterfeiters, all of whom

sell Counterfeit Products which infringe Plaintiffs’ Marks.

               Defendants have used tactics to conceal their true identities and the full scope of

their counterfeiting operations, making it impossible for Plaintiffs to learn Defendants’ true

identities and the exact interworking of their counterfeit Networks. If Defendants provide
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 10 of 130




additional credible information regarding their identities, Plaintiffs will take appropriate steps to

amend this Complaint.

                  Upon information and belief, Defendants reside and/or operate their illicit

counterfeiting scheme in the People’s Republic of China, Saudi Arabia, Bahrain, and other

foreign jurisdictions.

Network 1 Defendants

                  Upon information and belief, Network 1 consists of 67 Infringing Websites, 10

known Defendant aliases, 129 email addresses, and 319 Infringing Social Media accounts, as

well as other ABC Companies and John Does whose actual names and other identifying

information are currently unknown, and who, at all relevant times herein, have acted in

conjunction, as part of a closely related network of counterfeiters (collectively, the “Network 1

Defendants”). The aliases and “d/b/a” names, including Infringing Websites, Infringing Social

Media, and email addresses, that currently are known to be associated with these Defendants are

listed in Exhibit 1 under the heading “Defendants – Network 1.”

                  These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 1.

                  In order to uncover identifying information of the Network 1 Defendants, on

October 10, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike SB

Dunk Low Russet Cedar sneakers, from the website www.perfectkicks.me, which is part of

Network 1. This product was shipped to New York. Plaintiff Nike has verified that this product

is counterfeit.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 11 of 130




               Upon information and belief, the Defendant doing business as Infringing Website

www.perfectkicks.me, and through the email address yufang1990789@163.com and the

Infringing Social Media accounts lovepkgod (Instagram), pkgodhoney (Instagram), 2008pk

(Instagram), pkgodmyhoney (Instagram), pkwithyou (Instagram), pkkim2008 (Instagram),

ppkk2008 (Instagram), pkfrom2008 (Instagram), pkloveyou2008 (Instagram), babykim2008

(Instagram), pkvipkim (Wechat), and 8615960533658 (Whatsapp), is part of Network 1 and is an

individual or entity whose true identity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.perfectkicks.me has acted in conjunction with

all the Network 1 Defendants, including the Infringing Websites, Infringing Social Media

accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 1 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the Uniform Resource Locators (“URLs”) as well as other online platforms, including social

media sites listed in Exhibit 1 under the heading “Defendants – Network 1.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 1 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 1.”

Network 2 Defendants

               Upon information and belief, Network 2 consists of 18 Infringing Websites, 6

known Defendant aliases, 7 email addresses, and 5 Infringing Social Media accounts, as well as
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 12 of 130




other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 2 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 2.”

                  These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 2.

                  In order to uncover identifying information of the Network 2 Defendants, on July

13, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air Max 270

React Running Shoes in Black/Green, from the website www.fyysports.co, which is part of

Network 2. This product was shipped to New York. Plaintiff Nike has verified that this product

is counterfeit.

                  Upon information and belief, the Defendant doing business as merchant account

CHENLIKEJIY, Infringing Website www.fyysports.co, and through the email address

zchenshuo@gmail.com and the Infringing Social Media accounts 8613538227221 (Whatsapp),

8613538227221 (Wechat), and fyysports (Facebook), is part of Network 2 and is an individual or

entity whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.fyysports.co has acted in conjunction with all the Network 2

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 13 of 130




               Upon information and belief, the Network 2 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 2.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 2 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 2.”

Network 3 Defendants

               Upon information and belief, Network 3 consists of 200 Infringing Websites, 69

known Defendant aliases, 105 email addresses, and 2 Infringing Social Media accounts, as well

as other ABC Companies and John Does whose actual names and other identifying information

are currently unknown, and who, at all relevant times herein, have acted in conjunction, as part

of a closely related network of counterfeiters (collectively, the “Network 3 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 3.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 3.
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 14 of 130




                  In order to uncover identifying information of the Network 3 Defendants, on July

16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air Jordan 1

Retro Low Slip Black Toe Sneakers, from the website www.airjordan1og.com, which is part of

Network 3. This product was shipped to New York. Plaintiff Nike has verified that this product

is counterfeit.

                  On November 26, 2020, Plaintiffs’ investigator purchased a second Counterfeit

Product, a pair of Nike Shox Gravity “metallic Gold” Women’s Sneakers, from the website

www.nikepopular.com, which is a part of Network 3. Plaintiffs’ investigator was charged for

this Counterfeit Product and requested that it be shipped to New York, but it has not been

delivered as of the date of this Complaint. Through examination of the website, Plaintiffs have

verified that the website www.nikepopular.com is selling Counterfeit Products.

                  Upon information and belief, the Defendant doing business as merchant account

HONGBIN LI, Infringing Website www.airjordan1og.com, and through the email address

viptrade96@hotmail.com, is part of Network 3 and is an individual or entity whose true indentity

and address are currently unknown. Upon information and belief, the Defendant doing business

as www.airjordan1og.com has acted in conjunction with all the Network 3 Defendants, including

the Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set

forth in Exhibit 1.

                  Upon information and belief, the Network 3 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 3.”
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 15 of 130




                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 3 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 3.”

Network 4 Defendants

                Upon information and belief, Network 4 consists of 9 Infringing Websites, 4

known Defendant aliases, 5 email addresses, and 2 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 4 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 4.”

                These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 4.

                In order to uncover identifying information of the Network 4 Defendants, on July

13, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Women’s Nike Air

Max Estrea Running Shoe Particle in Beige/Metallic Red, from the website www.fitmysole.com,

which is part of Network 4. This product was shipped to New York. Plaintiff Nike has verified

that this product is counterfeit.
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 16 of 130




                Upon information and belief, the Defendant doing business as merchant account

LIANGHAIJUN, Infringing Website www.fitmysole.com, and through the email address

lianghaijun2312@outlook.com, is part of Network 4 and is an individual or entity whose true

indentity and address are currently unknown. Upon information and belief, the Defendant doing

business as www.fitmysole.com has acted in conjunction with all the Network 4 Defendants,

including the Infringing Websites, Infringing Social Media accounts, email addresses, and

aliases, as set forth in Exhibit 1.

                Upon information and belief, the Network 4 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 4.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 4 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 4.”

Network 5 Defendants

                Upon information and belief, Network 5 consists of 6 Infringing Websites, 1

known Defendant alias, 3 email addresses, and 4 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 5 Defendants”). The
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 17 of 130




aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 5.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 5.

               In order to uncover identifying information of the Network 5 Defendants, on

October 1, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike SB

Dunk Low “ACG” Terra sneakers, from the website www.anpkickz.com, which is part of

Network 5. Plaintiffs’ investigator was charged for this Counterfeit Product and requested that it

be shipped to New York, but it has not been delivered as of the date of this Complaint. Through

examination of the website, Plaintiffs have verified that the website www.anpkickz.com is

selling Counterfeit Products.

               Upon information and belief, Defendant doing business as merchant account Rmb

Rain Inc, Infringing Website www.anpkickz.com, and through the email address

rmbrain@ailiai.net and the Infringing Social Media accounts anpkick_review (Instagram),

anpkick_co (Instagram), anpkick.seller (Facebook), and 85255377366 (Whatsapp), is part of

Network 5 and is an individual or entity whose true indentity and address are currently unknown.

Upon information and belief, the Defendant doing business as www.anpkickz.com has acted in

conjunction with all the Network 5 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 18 of 130




               Upon information and belief, the Network 5 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 5.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 5 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 5.”

Network 6 Defendants

               Upon information and belief, Network 6 consists of 2 Infringing Websites, 9

known Defendant aliases, 3 email addresses, and 8 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 6 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 6.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 6.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 19 of 130




               In order to uncover identifying information of the Network 6 Defendants, on July

16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of NIKE Air Force 1

sneakers, from the website www.footskicks.co, which is part of Network 6. This product was

shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

MRFASHION666, Infringing Website www.footskicks.co, and through the email address

avejme1@gmail.com and the Infringing Social Media accounts footskick8 (Instagram) and

fffootskicks (Instagram), wang18086465089 (Wechat), 8618086465089 (Whatsapp), and

UCewPooeHtU8dd9UBJK7X8Vg (Youtube), is part of Network 6 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.footskicks.co has acted in conjunction with all the Network 6

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 6 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 6.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 6 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 6.”
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 20 of 130




Network 7 Defendants

               Upon information and belief, Network 7 consists of 1 Infringing Website, 3

known Defendant aliases, 3 email addresses, and 13 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 7 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 7.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 7.

               In order to uncover identifying information of the Network 7 Defendants, on

October 8, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan 1

Retro High Rookie of the Year sneakers, from the website www.brandsneakertwins.com, which

is part of Network 7. This product was shipped to New York. Plaintiff Nike has verified that

this product is counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.brandsneakertwins.com, and through the email address 343187552@qq.com and the

Infringing Social Media accounts 8618950744921 (Wechat), 8618950744921 (Whatsapp),

brandsneakertwins (Instagram), supreme.grade (Instagram), brandsneakertwins_ (Instagram),

bst_plug (Instagram), UCbB0XlbK2CsdqD0LiquNEvw (Youtube), brandsneakertwins2020
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 21 of 130




(Instagram), 8615359220954 (Wechat), 18950744921 (Wechat), 8615359220954 (Whatsapp),

and brandsneakertwins-110732720718881 (Facebook), is part of Network 7 and is an individual

or entity whose true indentity and address are currently unknown. Upon information and belief,

the Defendant doing business as www.brandsneakertwins.com has acted in conjunction with all

the Network 7 Defendants, including the Infringing Websites, Infringing Social Media accounts,

email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 7 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 7.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 7 Defendants willfully infringed various valuable,

federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 7.”

Network 8 Defendants

               Upon information and belief, Network 8 consists of 7 Infringing Websites, 7

known Defendant aliases, 12 email addresses, and 29 Infringing Social Media accounts, as well

as other ABC Companies and John Does whose actual names and other identifying information

are currently unknown, and who, at all relevant times herein, have acted in conjunction, as part

of a closely related network of counterfeiters (collectively, the “Network 8 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 22 of 130




addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 8.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 8.

               In order to uncover identifying information of the Network 8 Defendants, on July

16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air Huarache

Run Ultra Lake Blue sneakers, from the website www.jdfoot.com, which is part of Network 8.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant using the alias Jessi966, doing

business as merchant account HELLOALLTOP, Infringing Website www.jdfoot.com, and

through the email address helloalltopshoes@gmail.com and the Infringing Social Media accounts

8618162694232 (Whatsapp), jdfootofficial (Instagram), the_simplicity_of_fashion (Instagram),

85251615988 (Whatsapp), UCpaUtpbsepIhGaj_kQ1FfKA (Youtube), UC-

6Bo5dLOX5RTlTTrlITuuw (Youtube), and jdfootofficial (Facebook), is part of Network 8 and

is an individual or entity whose true indentity and address are currently unknown. Upon

information and belief, the Defendant doing business as www.jdfoot.com has acted in

conjunction with all the Network 8 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 8 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 23 of 130




conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 8.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 8 Defendants willfully infringed various valuable,

federally protected Nike and Converse trademarks in connection with the sale, offering for sale,

and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 8.”

Network 9 Defendants

               Upon information and belief, Network 9 consists of 2 Infringing Websites, 3

known Defendant aliases, 3 email addresses, and 2 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 9 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 9.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 9.

               In order to uncover identifying information of the Network 9 Defendants, on

October 1, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan 3
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 24 of 130




SE “Red Cement” sneakers, from the website www.nikecraze.com, which is part of Network 9.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

SOPHORN CHHAY, Infringing Website www.nikecraze.com, and through the email address

nikecraze.com@gmail.com and the Infringing Social Media accounts kicks-craze-

204758129718897 (Facebook) and dfysneakers (Facebook), is part of Network 9 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.nikecraze.com has acted in conjunction with

all the Network 9 Defendants, including the Infringing Websites, Infringing Social Media

accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 9 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 9.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 9 Defendants willfully infringed various valuable,

federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 9.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 25 of 130




Network 10 Defendants

               Upon information and belief, Network 10 consists of 16 Infringing Websites, 6

known Defendant aliases, 27 email addresses, and 2 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 10 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 10.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 10.

               In order to uncover identifying information of the Network 10 Defendants, on

October 1, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air

Edge 270 sneakers, from the website www.cheapinus.com, which is part of Network 10. This

product was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

SS*newbeecomshop, Infringing Website www.cheapinus.com, and through the email address

cheapinus@gmail.com, is part of Network 10 and is an individual or entity whose true indentity

and address are currently unknown. Upon information and belief, the Defendant doing business

as www.cheapinus.com has acted in conjunction with all the Network 10 Defendants, including
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 26 of 130




the Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set

forth in Exhibit 1.

               Upon information and belief, the Network 10 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 10.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 10 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 10.”

Network 11 Defendants

               Upon information and belief, Network 11 consists of 9 Infringing Websites, 2

known Defendant aliases, 12 email addresses, and 1 Infringing Social Media account, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 11 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 11.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 27 of 130




media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 11.

                In order to uncover identifying information of the Network 11 Defendants, on

July 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Dynamo

Free PS Bright in Crimson/Red, from the website www.kd11sale.com, which is part of Network

11. This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

                Upon information and belief, the Defendant doing business as merchant account

GLGHVCA, Infringing Website www.kd11sale.com, and through the email address

glghvca@163.com, is part of Network 11 and is an individual or entity whose true indentity and

address are currently unknown. Upon information and belief, the Defendant doing business as

www.kd11sale.com has acted in conjunction with all the Network 11 Defendants, including the

Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set forth

in Exhibit 1.

                Upon information and belief, the Network 11 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 11.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 11 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 28 of 130




for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 11.”

Network 12 Defendants

               Upon information and belief, Network 12 consists of 4 Infringing Websites, 5

known Defendant aliases, and 6 email addresses, as well as other ABC Companies and John

Does whose actual names and other identifying information are currently unknown, and who, at

all relevant times herein, have acted in conjunction, as part of a closely related network of

counterfeiters (collectively, the “Network 12 Defendants”). The aliases and “d/b/a” names,

including Infringing Websites, Infringing Social Media, and email addresses, that currently are

known to be associated with these Defendants are listed in Exhibit 1 under the heading

“Defendants – Network 12.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 12.

               In order to uncover identifying information of the Network 12 Defendants, on

July 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of 2020 Nike Air

Force 1 “BeTrue” sneakers, from the website www.withsneaker.com, which is part of Network

12. This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

CCS8845, Infringing Website www.withsneaker.com, and through the email address

ccs8845@outlook.com, is part of Network 12 and is an individual or entity whose true indentity
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 29 of 130




and address are currently unknown. Upon information and belief, the Defendant doing business

as www.withsneaker.com has acted in conjunction with all the Network 12 Defendants,

including the Infringing Websites, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 12 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, listed in Exhibit 1 under the heading “Defendants –

Network 12.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 12 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 12.”

Network 13 Defendants

               Upon information and belief, Network 13 consists of 2 Infringing Websites, 9

known Defendant aliases, 3 email addresses, and 7 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 13 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 13.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 30 of 130




               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, merchant account information, website

analytic information, and social media accounts that are controlled by one or more Defendants in

the Network and are associated in a public manner with Network 13.

               In order to uncover identifying information of the Network 13 Defendants, on

October 1, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

Mid “Shattered Backboard” sneakers, from the website www.omgkickz.com, which is part of

Network 13. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, Defendant using the alias Xuwei Lin, doing

business as merchant account OMG KICKZ, Infringing Website www.omgkickz.com, and

through the email address hypeskick@gmail.com and the Infringing Social Media accounts

8618186643705 (Whatsapp) and hypeskick_888 (Instagram) and UCNu1Wz-

KGPJiQmb9CpV6ARg (Youtube), is part of Network 13 and is an individual or entity whose

true indentity and address are currently unknown. Upon information and belief, the Defendant

doing business as www.omgkickz.com has acted in conjunction with all the Network 13

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               On October 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a

pair of Nike Dunk SB Low SP “University Red” sneakers, from the website www.uashoe.com.

Plaintiffs’ investigator was charged for this Counterfeit Product and requested that it be shipped

to New York, but it has not been delivered as of the date of this Complaint. Through examination
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 31 of 130




of the website, Plaintiffs have verified that the website www.uashoe.com is selling Counterfeit

Products.

                Upon information and belief, Defendant, who is also doing business as merchant

account OMG KICKZ, as well as Infringing Website www.uashoe.com, and through the

Infringing Social Media accounts uashoeservice688 (Instagram) and

UCc22AhTkgZ6OwzPakJUsB_Q (Youtube) and 85291432233 (Whatsapp) and 15187048400

(Whatsapp), is part of Network 13 and is an individual or entity whose true indentity and address

are currently unknown. Upon information and belief, the Defendant doing business as

www.uashoe.com has acted in conjunction with all the Network 13 Defendants, including the

Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set forth

in Exhibit 1.

                Upon information and belief, the Network 13 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 13.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 13 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 13.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 32 of 130




Network 14 Defendants

               Upon information and belief, Network 14 consists of 1 Infringing Website, 4

known Defendant aliases, 4 email addresses, and 7 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 14 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 14.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 14.

               In order to uncover identifying information of the Network 14 Defendants, on

November 13, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of AJ1 x The

Union Black Toe sneakers, from the website www.uaplg.com, which is part of Network 14. This

product was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

XENDIT*UAPLG, Infringing Website www.uaplg.com, and through the email address

support@uaplg.com and the Infringing Social Media accounts realuaplug (Instagram) and

v2uaplg (Instagram) and UCnTO4GZvAmP0j2_Llij8byA (Youtube) and 16469804412

(Whatsapp) and 13474930796 (Whatsapp), is part of Network 14 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 33 of 130




Defendant doing business as www.uaplg.com has acted in conjunction with all the Network 14

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 14 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 14.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 14 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 14.”

Network 15 Defendants

               Upon information and belief, Network 15 consists of 7 Infringing Websites, 2

known Defendant aliases, 6 email addresses, and 9 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 15 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 15.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 34 of 130




               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 15.

               In order to uncover identifying information of the Network 15 Defendants, on

July 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a Nike basketball t-shirt,

from the website www.unhs.net, which is part of Network 15. Plaintiffs’ investigator was

charged for this Counterfeit Product and requested that it be shipped to New York, but it has not

been delivered as of the date of this Complaint. Through examination of the website, Plaintiffs

have verified that the website www.unhs.net is selling Counterfeit Products.

               Upon information and belief, Defendant using the alias Yunxiang Fan, doing

business as Infringing Website www.unhs.net, and through the email addresses admin@unhs.cc

and kimedwinkim@gmail.com and the Infringing Social Media accounts unhs2018 (Instagram)

and unhs.replica (Instagram) and UCYnxKyJCqy3GMd3smj1rJ0A (Youtube) and unhs18

(Facebook) and 14086202430 (Whatsapp), is part of Network 15 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.unhs.net has acted in conjunction with all the Network 15

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 15 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 35 of 130




the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 15.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 15 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 15.”

Network 16 Defendants

               Upon information and belief, Network 16 consists of 7 Infringing Websites, 4

known Defendant aliases, 8 email addresses, and 23 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 16 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 16.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 16.

               In order to uncover identifying information of the Network 16 Defendants, on

November 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike

Blazer Off-White OG sneakers, from the website www.ow-factory.ru, which is part of Network
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 36 of 130




16. This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.ow-factory.ru, and through the email address liangumeitpr@yeah.net and the Infringing

Social Media accounts UChuzDdssZnWf9dPaJmJ4k3w (Youtube) and wendysneaker (Wechat)

and air-jordan-news-1498342800435796 (Facebook), is part of Network 16 and is an individual

or entity whose true indentity and address are currently unknown. Upon information and belief,

the Defendant doing business as www.ow-factory.ru has acted in conjunction with all the

Network 16 Defendants, including the Infringing Websites, Infringing Social Media accounts,

email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 16 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 16.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 16 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 16.”

Network 17 Defendants

               Upon information and belief, Network 17 consists of 5 Infringing Websites, 3

known Defendant aliases, 1 email address, and 6 Infringing Social Media accounts, as well as
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 37 of 130




other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 17 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 17.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 17.

               In order to uncover identifying information of the Network 17 Defendants, on

October 2, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Grateful Dead

x Dunk Low SB sneakers, from the website www.gmkim.co.ua, which is part of Network 17.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.gmkim.co.ua, and through the email address gmkim@foxmail.com and the Infringing

Social Media account gmk_news (Instagram), is part of Network 17 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.gmkim.co.ua has acted in conjunction with all the Network 17

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 38 of 130




               Upon information and belief, the Network 17 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 17.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 17 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 17.”

Network 18 Defendants

               Upon information and belief, Network 18 consists of 2 Infringing Websites, 4

known Defendant aliases, 1 email address, and 3 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 18 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 18.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 18.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 39 of 130




               In order to uncover identifying information of the Network 18 Defendants, on

November 25, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, A pair of Supreme

x Nike SB Dunk Low Green sneakers, from the website www.sneakerwill.com, which is part of

Network 18. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, Defendant using the alias Yang Jianxin, doing

business as Infringing Website www.sneakerwill.com, and through the email address

2008xyt@163.com and the Infringing Social Media accounts willskicks_ru (Instagram) and

sneakerwillcom (Instagram) and UCvKcEL4h4OTVFCiBhpee9Fw (Youtube), is part of

Network 18 and is an individual or entity whose true indentity and address are currently

unknown. Upon information and belief, the Defendant doing business as www.sneakerwill.com

has acted in conjunction with all the Network 18 Defendants, including the Infringing Websites,

Infringing Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 18 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 18.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 18 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 18.”
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 40 of 130




Network 19 Defendants

               Upon information and belief, Network 19 consists of 6 Infringing Websites, 2

known Defendant aliases, 6 email addresses, and 5 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 19 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 19.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 19.

               In order to uncover identifying information of the Network 19 Defendants, on

September 3, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air

Force 1 React QS White Light Bone Sail, from the website www.jordans2019shoes.com, which

is part of Network 19. This product was shipped to New York. Plaintiff Nike has verified that

this product is counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

EPL*CNHLONFI LTD, Infringing Website www.jordans2019shoes.com, and through the

Infringing Social Media account jordans2019shoes (Facebook), is part of Network 19 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.jordans2019shoes.com has acted in
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 41 of 130




conjunction with all the Network 19 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 19 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 19.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 19 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 19.”

Network 20 Defendants

               Upon information and belief, Network 20 consists of 7 Infringing Websites, 4

known Defendant aliases, 4 email addresses, and 1 Infringing Social Media account, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 20 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 20.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 42 of 130




media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 20.

               In order to uncover identifying information of the Network 20 Defendants, on

September 3, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

Mid Milan, from the website www.voguewho.com, which is part of Network 20. This product

was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as merchant account

CHENDONGSONG, Infringing Website www.voguewho.com, is part of Network 20 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.voguewho.com has acted in conjunction with

all the Network 20 Defendants, including the Infringing Websites, Infringing Social Media

accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 20 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 20.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 20 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 20.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 43 of 130




Network 21 Defendants

               Upon information and belief, Network 22 consists of 2 Infringing Websites, 3

known Defendant aliases, 3 email addresses, and 1 Infringing Social Media account, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 21 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 21.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 21.

               In order to uncover identifying information of the Network 21 Defendants, on

October 12, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Max

2017 Navy Blue sneakers, from the website www.onkicks.com, which is part of Network 21.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.onkicks.com, and through the email address enjoybuy@live.com, is part of Network 21

and is an individual or entity whose true indentity and address are currently unknown. Upon

information and belief, the Defendant doing business as www.onkicks.com has acted in
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 44 of 130




conjunction with all the Network 21 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 21 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 21.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 21 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 21.”

Network 22 Defendants

               Upon information and belief, Network 22 consists of 16 Infringing Websites, 3

known Defendant aliases, 4 email addresses, and 4 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 22 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 22.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 45 of 130




media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 22.

               In order to uncover identifying information of the Network 22 Defendants, on

September 4, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Samba

sneakers, from the website www.snkes.org, which is part of Network 22. This product was

shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.snkes.org, and through the email address 198363048@qq.com and the Infringing Social

Media accounts popsnke (Facebook) and 85257001430 (Whatsapp) and snkes (Wechat), is part

of Network 22 and is an individual or entity whose true indentity and address are currently

unknown. Upon information and belief, the Defendant doing business as www.snkes.org has

acted in conjunction with all the Network 22 Defendants, including the Infringing Websites,

Infringing Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 22 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 22.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 22 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 22.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 46 of 130




Network 23 Defendants

               Upon information and belief, Network 23 consists of 18 Infringing Websites, 6

known Defendant aliases, and 4 email addresses, as well as other ABC Companies and John

Does whose actual names and other identifying information are currently unknown, and who, at

all relevant times herein, have acted in conjunction, as part of a closely related network of

counterfeiters (collectively, the “Network 23 Defendants”). The aliases and “d/b/a” names,

including Infringing Websites, Infringing Social Media, and email addresses, that currently are

known to be associated with these Defendants are listed in Exhibit 1 under the heading

“Defendants – Network 23.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 23.

               In order to uncover identifying information of the Network 23 Defendants, on

October 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air Max

1 Obsidian White sneakers, from the website www.outletsfire.com, which is part of Network 23.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, Defendant using the alias Huayimei, doing business

as Infringing Website www.outletsfire.com, and through the email address

service@hxecltd.com, is part of Network 23 and is an individual or entity whose true indentity

and address are currently unknown. Upon information and belief, the Defendant doing business
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 47 of 130




as www.outletsfire.com has acted in conjunction with all the Network 23 Defendants, including

the Infringing Websites, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 23 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, listed in Exhibit 1 under the heading “Defendants –

Network 23.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 23 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 23.”

Network 24 Defendants

               Upon information and belief, Network 24 consists of 2 Infringing Websites, 4

known Defendant aliases, 6 email addresses, and 18 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 24 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 24.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 48 of 130




media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 24.

               In order to uncover identifying information of the Network 24 Defendants, on

September 4, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Max

270 Betrue sneakers, from the website www.sneakerahead.org, which is part of Network 24.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.sneakerahead.org, and through the email address xl77889@126.com and the Infringing

Social Media accounts sneakeraheadpw (Instagram) and sneakeraheadnet (Instagram) and

sneakeraheadorg (Wechat) and 8618059523879 (Whatsapp), is part of Network 24 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.sneakerahead.org has acted in conjunction with

all the Network 24 Defendants, including the Infringing Websites, Infringing Social Media

accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 24 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 24.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 24 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 49 of 130




for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 24.”

Network 25 Defendants

               Upon information and belief, Network 25 consists of 6 Infringing Websites, 5

known Defendant aliases, and 3 email addresses, as well as other ABC Companies and John

Does whose actual names and other identifying information are currently unknown, and who, at

all relevant times herein, have acted in conjunction, as part of a closely related network of

counterfeiters (collectively, the “Network 25 Defendants”). The aliases and “d/b/a” names,

including Infringing Websites, Infringing Social Media, and email addresses, that currently are

known to be associated with these Defendants are listed in Exhibit 1 under the heading

“Defendants – Network 25.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 25.

               In order to uncover identifying information of the Network 25 Defendants, on

October 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan 1

Retro High Double Strap sneakers, from the website www.xkshoes.com, which is part of

Network 25. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, Defendant using the alias Lin Zhimin, doing

business as Infringing Website www.xkshoes.com, and through the email address

ypboots@gmail.com, is part of Network 25 and is an individual or entity whose true indentity
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 50 of 130




and address are currently unknown. Upon information and belief, the Defendant doing business

as www.xkshoes.com has acted in conjunction with all the Network 25 Defendants, including the

Infringing Websites, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 25 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, listed in Exhibit 1 under the heading “Defendants –

Network 25.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 25 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 25.”

Network 26 Defendants

               Upon information and belief, Network 26 consists of 98 Infringing Websites, 16

known Defendant aliases, 16 email addresses, and 1 Infringing Social Media account, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 26 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 26.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 51 of 130




                These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 26.

                In order to uncover identifying information of the Network 26 Defendants, on

July 13, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Air Zoom

Pegasus Women’s Running Shoes, from the website www.nikefactorys.us, which is part of

Network 26. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

                Upon information and belief, the Defendant doing business as merchant account

GUOPING QI, Infringing Website www.nikefactorys.us, and through the email address

nathanhood1998@hotmail.com and the Infringing Social Media account 16262063811

(Whatsapp), is part of Network 26 and is an individual or entity whose true indentity and address

are currently unknown. Upon information and belief, the Defendant doing business as

www.nikefactorys.us has acted in conjunction with all the Network 26 Defendants, including the

Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set forth

in Exhibit 1.

                Upon information and belief, the Network 26 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 26.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 52 of 130




               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 26 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 26.”

Network 27 Defendants

               Upon information and belief, Network 27 consists of 1 Infringing Website, 1

known Defendant alias, 1 email address, and 2 Infringing Social Media accounts, as well as other

ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 27 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 27.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 27.

               In order to uncover identifying information of the Network 27 Defendants, on

October 25, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike SB

Dunk Low Instant Skateboards sneakers, from the website www.muks-store.com, which is part

of Network 27. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 53 of 130




               Upon information and belief, the Defendant doing business as Infringing Website

www.muks-store.com, and through the email address 514643810@qq.com and the Infringing

Social Media account 8617505946398 (Whatsapp), is part of Network 27 and is an individual or

entity whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.muks-store.com has acted in conjunction with all the Network

27 Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 27 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 27.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 27 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 27.”

Network 28 Defendants

               Upon information and belief, Network 28 consists of 8 Infringing Websites, 3

known Defendant aliases, 6 email addresses, and 1 Infringing Social Media account, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 28 Defendants”). The
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 54 of 130




aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 28.”

                These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 28.

                In order to uncover identifying information of the Network 28 Defendants, on

October 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of SB Dunk Low

“Neptune Green” sneakers, from the website www.repsneakers.org, which is part of Network 28.

This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

                Upon information and belief, Defendant doing business as merchant account Rep

Sneakers, Infringing Website www.repsneakers.org, and through the email address

yiyueyingzixun@outlook.com, is part of Network 28 and is an individual or entity whose true

indentity and address are currently unknown. Upon information and belief, the Defendant doing

business as www.repsneakers.org has acted in conjunction with all the Network 28 Defendants,

including the Infringing Websites, Infringing Social Media accounts, email addresses, and

aliases, as set forth in Exhibit 1.

                Upon information and belief, the Network 28 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 55 of 130




the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 28.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 28 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 28.”

Network 29 Defendants

               Upon information and belief, Network 29 consists of 1 Infringing Website, 6

known Defendant aliases, 2 email addresses, and 5 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 29 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 29.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 29.

               In order to uncover identifying information of the Network 29 Defendants, on

November 24, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

12 “University Gold” sneakers, from the website www.kickze.com, which is part of Network 29.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 56 of 130




This product was shipped to New York. Plaintiff Nike has verified that this product is

counterfeit.

               Upon information and belief, the Defendant using the alias Xiong Meng, doing

business as Infringing Website www.kickze.com, and through the email address

taschnerpx2@gmail.com and the Infringing Social Media accounts kickzedeshoes (Instagram)

and kate2233333 (Instagram) and key.kate.54 (Facebook) and 8615377547275 (Whatsapp) and

UCw2_E_mFIRHrANPiP2BhHjQ (Youtube), is part of Network 29 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.kickze.com has acted in conjunction with all the Network 29

Defendants, including the Infringing Websites, Infringing Social Media accounts, email

addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 29 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 29.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 29 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 29.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 57 of 130




Network 30 Defendants

               Upon information and belief, Network 30 consists of 2 Infringing Websites, 2

known Defendant aliases, 5 email addresses, and 9 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 30 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 30.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 30.

               In order to uncover identifying information of the Network 30 Defendants, on

October 2, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike SB

Dunk Low sneakers, from the website www.hypereps.com, which is part of Network 30. This

product was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, Defendant using the alias Ahmeel Fowler, doing

business as Infringing Website www.hypereps.com, and through the email address

hypepayment@gmail.com and the Infringing Social Media accounts officialhypereps (Instagram)

and realhypereps (Instagram) and UCwXGn79k0iEgWvm6uyI53KQ (Youtube) and

hyperepsofficial (Facebook) and officialhypereps (Facebook) and repbeastlifestyle (Facebook)

and hypebeastrep (Facebook), is part of Network 30 and is an individual or entity whose true
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 58 of 130




indentity and address are currently unknown. Upon information and belief, the Defendant doing

business as www.hypereps.com has acted in conjunction with all the Network 30 Defendants,

including the Infringing Websites, Infringing Social Media accounts, email addresses, and

aliases, as set forth in Exhibit 1.

                Upon information and belief, the Network 30 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 30.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 30 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 30.”

Network 31 Defendants

                Upon information and belief, Network 31 consists of 37 Infringing Websites, 9

known Defendant aliases, 64 email addresses, and 110 Infringing Social Media accounts, as well

as other ABC Companies and John Does whose actual names and other identifying information

are currently unknown, and who, at all relevant times herein, have acted in conjunction, as part

of a closely related network of counterfeiters (collectively, the “Network 31 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 31.”
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 59 of 130




                These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 31.

                In order to uncover identifying information of the Network 31 Defendants, on

December 8, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Dunk

Low Travis Scott x Playstation sneakers, from the website www.artemisselectkick.com, which is

part of Network 31. Plaintiffs’ investigator was charged for this Counterfeit Product and

requested that it be shipped to New York, but it has not been delivered as of the date of this

Complaint. Through examination of the website, Plaintiffs have verified that the website

www.artemisselectkick.com is selling Counterfeit Products.

                Upon information and belief, the Defendant doing business as Infringing Website

www.artemisselectkick.com, and through the email address shixundo@sina.com and the

Infringing Social Media accounts artemis_cs (Instagram) and artemisselectsneaker (Instagram)

and artemisselect (Facebook) and 8617078389364 (Whatsapp) and 8617111948430 (Whatsapp),

is part of Network 31 and is an individual or entity whose true indentity and address are currently

unknown. Upon information and belief, the Defendant doing business as

www.artemisselectkick.com has acted in conjunction with all the Network 31 Defendants,

including the Infringing Websites, Infringing Social Media accounts, email addresses, and

aliases, as set forth in Exhibit 1.

                Upon information and belief, the Network 31 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 60 of 130




the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 31.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 31 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 31.”

Network 32 Defendants

               Upon information and belief, Network 32 consists of 2 Infringing Websites, 1

known Defendant alias, 1 email address, and 2 Infringing Social Media accounts, as well as other

ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 32 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 32.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 32.

               In order to uncover identifying information of the Network 32 Defendants, on

December 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Max

1/97 VF SW sneakers, from the website www.mybestsneakers.com, which is part of Network 32.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 61 of 130




Plaintiffs’ investigator was charged for this Counterfeit Product and requested that it be shipped

to New York, but it has not been delivered as of the date of this Complaint. Through examination

of the website, Plaintiffs have verified that the website www.mybestsneakers.com is selling

Counterfeit Products.

               Upon information and belief, the Defendant using the alias Xu Dongmei, doing

business as Infringing Website www.mybestsneakers.com, and through the Infringing Social

Media accounts mybestsneaker (Instagram) and 17242496705 (Whatsapp), is part of Network 32

and is an individual or entity whose true indentity and address are currently unknown. Upon

information and belief, the Defendant doing business as www.mybestsneakers.com has acted in

conjunction with all the Network 32 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 32 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 32.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 32 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 32.”
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 62 of 130




Network 33 Defendants

               Upon information and belief, Network 33 consists of 2 Infringing Websites, 3

known Defendant aliases, 1 email address, and 4 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 33 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 33.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 33.

               In order to uncover identifying information of the Network 33 Defendants, on

October 10, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of PK God

Nike SB Dunk Low Concepts Purple Lobster, from the website www.monicasneaker.vip, which

is part of Network 33. This product was shipped to New York. Plaintiff Nike has verified that

this product is counterfeit.

               Upon information and belief, Defendant using the alias Gao Lingfeng, doing

business as Infringing Website www.monicasneaker.vip, and through the email address

1795960088@qq.com, and the Infringing Social Media accounts monica_10june (Instagram) and

8618396001806 (Whatsapp) and 8618396001806 (Wechat) and 18396001806 (Wechat), is part

of Network 33 and is an individual or entity whose true indentity and address are currently
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 63 of 130




unknown. Upon information and belief, the Defendant doing business as

www.monicasneaker.vip has acted in conjunction with all the Network 33 Defendants, including

the Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set

forth in Exhibit 1.

               Upon information and belief, the Network 33 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 33.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 33 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 33.”

Network 34 Defendants

               Upon information and belief, Network 34 consists of 1 Infringing Website, 3

known Defendant aliases, 1 email address, and 8 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 34 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 34.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 64 of 130




               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 34.

               In order to uncover identifying information of the Network 34 Defendants, on

September 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of SB Dunk

Low Roswell Raygun Tie-Dye, from the website www.chansneakers.com, which is part of

Network 34. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.chansneakers.com, and through the email address lhy090121@163.com, and the Infringing

Social Media accounts reddit.chansneakers (Instagram) and chansneakers.reviews (Instagram)

and reddit.chanzhfsneakers (Instagram) and chansneakers.official (Instagram), is part of Network

34 and is an individual or entity whose true indentity and address are currently unknown. Upon

information and belief, the Defendant doing business as www.chansneakers.com has acted in

conjunction with all the Network 34 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 34 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 34.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 65 of 130




               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 34 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 34.”

Network 35 Defendants

               Upon information and belief, Network 35 consists of 2 Infringing Websites, 4

known Defendant name, 1 email address, and 3 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 35 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 35.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 35.

               In order to uncover identifying information of the Network 35 Defendants, on

December 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

1 Low sneakers, from the website www.perfectkicks.org, which is part of Network 35. This

product was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 66 of 130




               Upon information and belief, the Defendant doing business as merchant account

luxurystyle, Infringing Website www.perfectkicks.org, and through the Infringing Social Media

accounts perfectkicks_org (Instagram) and 85255160582 (Whatsapp), is part of Network 35 and

is an individual or entity whose true indentity and address are currently unknown. Upon

information and belief, the Defendant doing business as www.perfectkicks.org has acted in

conjunction with all the Network 35 Defendants, including the Infringing Websites, Infringing

Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 35 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 35.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 35 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 35.”

Network 36 Defendants

               Upon information and belief, Network 36 consists of 1 Infringing Website, 1

known Defendant alias, 1 email address, and 4 Infringing Social Media accounts, as well as other

ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 36 Defendants”). The
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 67 of 130




aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 36.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 36.

               In order to uncover identifying information of the Network 36 Defendants, on

October 13, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Travis Scott

x SB Dunk Low PRM sneakers, from the website www.uabat.com, which is part of Network 36.

Plaintiffs’ investigator was charged for this Counterfeit Product and requested that it be shipped

to New York, but it has not been delivered as of the date of this Complaint. Through examination

of the website, Plaintiffs have verified that the website www.uabat.com is selling Counterfeit

Products.

               Upon information and belief, the Defendant doing business as merchant account

and Hero Media CO., Limited, Infringing Websites www.uabat.com, and through the email

addresses finance@uabat.com and hu@heromedialtd.com, and the Infringing Social Media

accounts ua.bat (Instagram) and ua_bat (Instagram) and 8613607545746 (Whatsapp), is part of

Network 36 and is an individual or entity whose true indentity and address are currently

unknown. Upon information and belief, the Defendant doing business as www.uabat.com has

acted in conjunction with all the Network 36 Defendants, including the Infringing Websites,

Infringing Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 68 of 130




               Upon information and belief, the Network 36 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 36.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 36 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 36.”

Network 37 Defendants

               Upon information and belief, Network 37 consists of 1 Infringing Website, 2

known Defendant aliases, 1 email address, and 5 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 37 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 37.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 37.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 69 of 130




                In order to uncover identifying information of the Network 37 Defendants, on

September 3, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

in red patent leather, from the website www.boolopo.com, which is part of Network 37. This

product was shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

                Upon information and belief, the Defendant doing business as Infringing Website

www.boolopo.com, and through the email address support@boolopo.com, and the Infringing

Social Media accounts boolopo_com (Instagram) and UCspzfTkDuwiLWwX_2sIXsZg

(Youtube) and boolopo (Facebook) and 46790542695 (Whatsapp) and 46729411157

(Whatsapp), is part of Network 37 and is an individual or entity whose true indentity and address

are currently unknown. Upon information and belief, the Defendant doing business as

www.boolopo.com has acted in conjunction with all the Network 37 Defendants, including the

Infringing Websites, Infringing Social Media accounts, email addresses, and aliases, as set forth

in Exhibit 1.

                Upon information and belief, the Network 37 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 37.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 37 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 37.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 70 of 130




Network 38 Defendants

               Upon information and belief, Network 38 consists of 1 Infringing Website, 4

known Defendant aliases, 3 email addresses, and 2 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 38 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 38.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 38.

               In order to uncover identifying information of the Network 38 Defendants, on

September 3, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Nike Max

React, from the website www.soleshop.me, which is part of Network 38. This product was

shipped to New York. Plaintiff Nike has verified that this product is counterfeit.

               Upon information and belief, the Defendant doing business as Infringing Website

www.soleshop.me, and through the email address 123729466@qq.com, and the Infringing Social

Media accounts 8615959413915 (Whatsapp) and 8618649823490 (Whatsapp), is part of

Network 38 and is an individual or entity whose true indentity and address are currently

unknown. Upon information and belief, the Defendant doing business as www.soleshop.me has
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 71 of 130




acted in conjunction with all the Network 38 Defendants, including the Infringing Websites,

Infringing Social Media accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 38 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 38.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 38 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 38.”

Network 39 Defendants

               Upon information and belief, Network 39 consists of 4 Infringing Websites, 1

known Defendant alias, 3 email addresses, and 5 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 39 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 39.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 72 of 130




media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 39.

               In order to uncover identifying information of the Network 39 Defendants, on

September 16, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan

1 High OG Off White UNC Blue, from the website www.wonderkicks.com, which is part of

Network 39. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, Defendant using the alias Haiyue Wen, doing

business as Infringing Website www.wonderkicks.com, and through the email address

wenhaiyue@gmail.com, and the Infringing Social Media accounts wonderkicks_ru (Instagram)

and wonderkickscom (Wechat) and 8613250949140 (Whatsapp), is part of Network 39 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.wonderkicks.com has acted in conjunction

with all the Network 39 Defendants, including the Infringing Websites, Infringing Social Media

accounts, email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 39 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 39.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 39 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 73 of 130




for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 39.”

Network 40 Defendants

               Upon information and belief, Network 40 consists of 3 Infringing Websites, 4

known Defendant aliases, 3 email addresses, and 6 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 40 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 40.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 40.

               In order to uncover identifying information of the Network 40 Defendants, on

October 9, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Converse

Chuck Taylor All-Star 70s Hi Kith X Coca Cola Navy sneakers, from the website

www.g5tony.net, which is part of Network 40. This product was shipped to New York. Plaintiff

Converse has verified that this product is counterfeit.

               Upon information and belief, Defendant using the alias Zhang Yaodan, doing

business as Infringing Website www.g5tony.net, and through the email address

yd56789@yeah.net, and the Infringing Social Media accounts 8615695947506 (Whatsapp) and
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 74 of 130




tonysneakerg5 (Instagram) and tonysneaker_com (Wechat), is part of Network 40 and is an

individual or entity whose true indentity and address are currently unknown. Upon information

and belief, the Defendant doing business as www.g5tony.net has acted in conjunction with all the

Network 40 Defendants, including the Infringing Websites, Infringing Social Media accounts,

email addresses, and aliases, as set forth in Exhibit 1.

               Upon information and belief, the Network 40 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 40.”

               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 40 Defendants willfully infringed various

valuable, federally protected Nike and Converse trademarks in connection with the sale, offering

for sale, and distribution of the specific types of goods set forth in Exhibit 7 under the heading

“Defendants – Network 40.”

Network 41 Defendants

               Upon information and belief, Network 41 consists of 2 Infringing Websites, 6

known Defendant aliases, and 1 email address, as well as other ABC Companies and John Does

whose actual names and other identifying information are currently unknown, and who, at all

relevant times herein, have acted in conjunction, as part of a closely related network of

counterfeiters (collectively, the “Network 41 Defendants”). The aliases and “d/b/a” names,

including Infringing Websites, Infringing Social Media, and email addresses, that currently are
             Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 75 of 130




known to be associated with these Defendants are listed in Exhibit 1 under the heading

“Defendants – Network 41.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 41.

               In order to uncover identifying information of the Network 41 Defendants, on

October 6, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a 2019 Club America

Third Away Orange Soccer Jerseys Shirt, from the website www.goaljerseys.co, which is part of

Network 41. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.

               Upon information and belief, Defendant using the alias Guangying, doing

business as Infringing Websites www.goaljerseys.co and www.onestev.com, and through the

email address service@bringallpay.com, is part of Network 41 and is an individual or entity

whose true indentity and address are currently unknown. Upon information and belief, the

Defendant doing business as www.goaljerseys.co has acted in conjunction with all the Network

41 Defendants, including the Infringing Websites, email addresses, and aliases, as set forth in

Exhibit 1.

               Upon information and belief, the Network 41 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, listed in Exhibit 1 under the heading “Defendants –

Network 41.”
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 76 of 130




               By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 41 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 41.”

Network 42 Defendants

               Upon information and belief, Network 42 consists of 1 Infringing Website, 4

known Defendant aliases, 1 email address, and 2 Infringing Social Media accounts, as well as

other ABC Companies and John Does whose actual names and other identifying information are

currently unknown, and who, at all relevant times herein, have acted in conjunction, as part of a

closely related network of counterfeiters (collectively, the “Network 42 Defendants”). The

aliases and “d/b/a” names, including Infringing Websites, Infringing Social Media, and email

addresses, that currently are known to be associated with these Defendants are listed in Exhibit 1

under the heading “Defendants – Network 42.”

               These Infringing Websites and Infringing Social Media are all connected through

a number of unique identifiers such as email addresses, website analytic information, and social

media accounts that are controlled by one or more Defendants in the Network and are associated

in a public manner with Network 42.

               In order to uncover identifying information of the Network 42 Defendants, on

October 8, 2020, Plaintiffs’ investigator purchased a Counterfeit Product, a pair of Air Jordan 1

Mid SE Fearless Blue the Great sneakers, from the website www.macseven.net, which is part of

Network 42. This product was shipped to New York. Plaintiff Nike has verified that this

product is counterfeit.
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 77 of 130




                Upon information and belief, the Defendant doing business as merchant account

SEVEN, Infringing Website www.macseven.net, and through the email address

463065914@qq.com, and the Infringing Social Media accounts macseven01 (Wechat) and

8613914061514 (Whatsapp), is part of Network 42 and is an individual or entity whose true

indentity and address are currently unknown. Upon information and belief, the Defendant doing

business as www.macseven.net has acted in conjunction with all the Network 42 Defendants,

including the Infringing Websites, Infringing Social Media accounts, email addresses, and

aliases, as set forth in Exhibit 1.

                Upon information and belief, the Network 42 Defendants have made a conscious

decision to join in a conspiracy to market and sell Counterfeit Products and are the moving and

conscious force behind the operation of the fully interactive, commercial websites available at

the URLs as well as other online platforms, including social media sites listed in Exhibit 1 under

the heading “Defendants – Network 42.”

                By selling and offering to sell Counterfeit Products to the consuming public

through the Infringing Platforms, the Network 42 Defendants willfully infringed various

valuable, federally protected Nike trademarks in connection with the sale, offering for sale, and

distribution of the specific types of goods set forth in Exhibit 7 under the heading “Defendants –

Network 42.”

ABC Company and John Doe Defendants

                Upon information and belief, ABC Companies 1-100 are companies engaged in

the manufacture, distribution, sale and advertisement of Counterfeit Products, but whose identity

and number are not presently known.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 78 of 130




               Upon information and belief, John Does 1-100 are individuals who are

consciously engaged in directing, controlling, ratifying, or otherwise participating in the

manufacture, distribution, sale, and advertisement of Counterfeit Products, or who consciously

and directly benefit financially from the manufacture, distribution, sale, and advertisement of

Counterfeit Products, but whose identity and numbers are presently unknown.

               Upon information and belief, the Defendants operate, and will operate, additional

Infringing Websites and register additional Infringing Domain Names that are not currently

known to Plaintiffs but that may become known to Plaintiffs at a later date. Upon information

and belief, the Defendants operate, and will operate, additional Infringing Social Media that are

not currently known to Plaintiffs but that may become known to Plaintiffs at a later date. Upon

information and belief, Defendants use, and will use, additional email addresses that are not

currently known to Plaintiffs but that may become known to Plaintiffs at a later date. Upon

information and belief, Defendants use, and will use, additional aliases that are not currently

known to Plaintiffs but that may become known to Plaintiffs at a later date. Plaintiffs’

investigation of Defendants’ unlawful conduct is ongoing, and Plaintiffs expect to identify other

of Defendants’ Infringing Websites, Infringing Domain Names, Infringing Social Media, email

addresses and aliases.

                                JURISDICTION AND VENUE

               This action arises under the Trademark Act of 1946, 15 U.S.C. § 1051, et seq., as

amended by the Trademark Counterfeiting Act of 1984, Pub. L. 98-473 (Oct. 12, 1984), the

Anticybersquatting Consumer Protection Act of 1996, Pub. L. 104-153 (July 2, 1996), and the

Prioritizing Resources and Organization for Intellectual Property Act of 2007, H.R. 4279 (Oct.

13, 2008) (the “Lanham Act”), and the laws of the State of New York.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 79 of 130




               This Court has jurisdiction under 15 U.S.C. § 1121(a) and 28 U.S.C. §§ 1331,

1338(a) and 1338(b). This Court has supplemental jurisdiction over all other claims asserted

herein under 28 U.S.C. § 1367(a).

               Personal jurisdiction is proper over all Defendants pursuant to N.Y.C.P.L.R. §

302(a) because each of the Defendants regularly conducts, solicits, or transacts business in New

York and in this District. Jurisdiction is also proper because Defendants have offered to sell and

have sold Counterfeit Products to consumers within New York and this District; Defendants

have solicited consumers within New York and this District; Defendants have entered into

agreements with consumers and businesses within New York and this District; Defendants derive

substantial revenue in interstate and/or international commerce; Defendants regularly and

systematically direct electronic activity into the State of New York through their fully interactive

websites with the manifest intent of engaging in business within New York and this District; and

because the unlawful, tortious conduct complained of herein has caused, and continues to cause,

injury to Plaintiff within New York and this District.

           a. Defendants were and/or are systematically directing and/or targeting their

               business activities at consumers in the United States, including New York,

               through the Infringing Platforms as well as any and all as yet undiscovered

               Infringing Platforms, through which consumers in the United States, including

               New York, can view the one or more Infringing Websites or Infringing Social

               Media that each Defendant operates, uses to communicate with Defendants

               regarding their listings for Counterfeit Products and to place orders for, receive

               invoices for and purchase Counterfeit Products for delivery in New York, as a

               means for establishing regular business with the U.S., including New York.
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 80 of 130




            b. Defendants are sophisticated sellers, each operating one or more commercial

                businesses through their respective Networks, using their Infringing Platforms and

                related operations to manufacture, import, export, advertise, market, promote,

                distribute, offer for sate, sell and/or otherwise deal in products, including the

                Counterfeit Products to consumers worldwide, including to consumers in the

                United States, and specifically in New York.

            c. A majority of Defendants’ Infringing Websites reflect multiple sales to consumers

                all over the world, including repeat sales to consumers in the United States.

            d. All Defendants accept payment in U.S. Dollars and offer shipping to the U.S.,

                including to New York.

            e. Defendants have transacted, business with consumers located in the United States,

                for the sale and shipment of Counterfeit Products to New York.

            f. Defendants are aware of Nike, its Nike Products and Nike Marks, and are aware

                that their illegal counterfeiting and infringing actions alleged herein are likely to

                cause injury to Nike in the U.S. and specifically, in New York, as Nike conducts

                substantial business in New York.

            g. Defendants are aware of Converse, its Converse Products and Converse Marks,

                and are aware that their illegal counterfeiting and infringing actions alleged herein

                are likely to cause injury to Converse in the U.S. and specifically, in New York,

                as Converse conducts substantial business in New York.

                Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to these claims arose in this District and customer

confusion is likely to occur in this District.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 81 of 130




                           PLAINTIFFS’ BUSINESS AND MARKS

               As described further below, the Nike and Converse brands are enormously

popular with the general public, both in the United States and worldwide. Plaintiffs’ advertising,

promotional, and marketing efforts have resulted in widespread and favorable public acceptance

and recognition of the Nike and Converse trademarks.

               Plaintiffs’ Marks appear on genuine Nike and Converse Products (on their labels,

packaging, or the products themselves) and in their respective advertising and promotional

materials. Based on the extensive sales of Plaintiffs’ Products and their wide popularity,

Plaintiffs’ Marks have developed a secondary meaning and significance in the minds of the

purchasing public, and the purchasing public immediately identifies the services and products

utilizing and/or bearing such trademarks with Plaintiffs.

               To ensure consumer satisfaction, genuine Nike and Converse Products are subject

to strict quality control guidelines prior to distribution and sale. The enforcement of these

guidelines has caused consumers, potential consumers, and other members of the public to

associate Plaintiffs’ Products with high quality materials, style and workmanship. Consequently,

Plaintiffs have created invaluable goodwill throughout the United States and elsewhere by selling

products of dependable quality.

Nike’s Business and Marks

               Nike is the owner of the right, title and interest in and to, inter alia, the following

well-established trademarks registered with the United States Patent and Trademark Office (the

“Nike Marks”) which appear on the Infringing Websites:
                Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 82 of 130




    Title                     Classes                    Status/Status    Registration   Trademark
                                                         Date             Number         Design

    ACG with Swoosh                                      Registered And
                              25- Footwear
    & Triangles                                          Renewed          2164358
    Design*1                                             5/17/2018


                                                         Registered And
    ACG Nike &
                              25- Footwear               Renewed          2117273
    Triangle Design*
                                                         5/25/2018


                                                         Registered And
    Swoosh over Air           25- Clothing,
                                                         Renewed          2068075
    Design*                   footwear, headgear
                                                         2/21/2017

                                                         Registered And
    AIR FLIGHT                25- Footwear               Renewed          1686515
                                                         5/18/2012

                              25- Clothing,              Registered
    AIR FORCE 1                                                           4902368
                              headgear                   2/16/2016

                                                         Registered And
    AIR FORCE I               25- Footwear               Renewed          3520484
                                                         10/16/2018

                                                         Registered And
    Air Jordan &              25- Clothing,
                                                         Renewed          3725535
    Wings Design*             footwear, headgear
                                                         2/2/2020

                                                         Registered And
                              25- Clothing,
    AIR JORDAN                                           Renewed          1370283
                              footwear
                                                         1/25/2016

                                                         Registered And
    AIR MAX                   25- Footwear               Renewed          1508348
                                                         2/9/2018

                                                         Registered And
    AIR TRAINER
                              25- Footwear               Renewed          1789463
    MAX
                                                         9/27/2013




1           * indicates unofficial, descriptive title.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 83 of 130




Title             Classes               Status/Status      Registration   Trademark
                                        Date               Number         Design
                                        Registered
AIR270            25- Footwear                             6124768
                                        8/11/2020

                                        Registered and
                                        Renewed
                                        1/19/2010
AIR-SOLE          25- Insoles           Estimated          1145812
                                        Renewal
                                        Deadline:
                                        January 13, 2021


                                        Registered And
Coil Design*      25- Footwear          Renewed            2584382
                                        6/28/2012


                                        Registered And
CORTEZ                                  Renewed            1027021
                  25- Footwear
                                        6/10/2015

                                        Continued Use
                                        And
                  25- Clothing,
CP3 Design*                             Incontestability   3860743
                  footwear
                                        Accepted
                                        12/20/2016

                  25- Clothing,         Registered And
DRI-FIT           headgear              Renewed            2571314
                  28 – Sporting goods   5/23/2012

                                        Registered And
DRI-FIT           25- Clothing          Renewed            1887959
                                        2/5/2015

                                        Registered And
DRI-FIT           25- Clothing          Renewed            1794058
                                        8/23/2013

                                        Registered and
DUNK              25- Footwear          Renewed            3780236
                                        10/30/2020
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 84 of 130




Title             Classes         Status/Status      Registration   Trademark
                                  Date               Number         Design
                                  Continued Use
                                  And
DYNAMIC
                  25- Footwear    Incontestability   3838804
SUPPORT
                                  Accepted
                                  11/9/2015

                                  Registered And
                                  Renewed
                                  4/16/2012
                                  Estimated
ELITE             25- Footwear    Renewal            1173359
                                  Deadline:
                                  October 13, 2021
                                  See Trademark
                                  Renewal Services

                                  Registered And
FLIGHT            25- Clothing    Renewed            2910530
                                  1/7/2015

                                  Registered
FLYEASE           25- Footwear                       5244829
                                  7/18/2017

                                  Continued Use
                                  And
FLYKNIT           25- Footwear    Incontestability   4393310
                                  Accepted
                                  10/8/2019

                                  Registered And
FLYWIRE           25- Footwear    Renewed            3640542
                                  1/21/2020


HYPERVENOM                        Registered
                  25- Clothing                       5166640
Design                            3/21/2017


                                  Registered
HYPERVENOM                        1/13/2015
                  25- Footwear    Estimated          4672539
Design
                                  Renewal
                                  Deadline:
        Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 85 of 130




Title            Classes                 Status/Status      Registration   Trademark
                                         Date               Number         Design
                                         January 13, 2021
                                         See Trademark
                                         Renewal Services

                                         Registered And
                 25- Clothing,
JUMPMAN                                  Renewed            3627820
                 footwear, headgear
                                         1/10/2020

                 25- Clothing,
                                         Registered And
                 footwear, headgear
JumpMan Design                           Renewed            1742019
                 18- Leather and
                                         1/16/2013
                 imitations of leather

                                         Registered And
                 25- Clothing,
JumpMan Design                           Renewed            1558100
                 footwear
                                         3/6/2020


                                         Registered and
JumpMan Design   28 - Basketballs        Renewed            3428287
                                         5/17/2018


                                         Registered
                                         6/30/2015
                 25- Clothing,           Estimated
                 footwear, headgear      Renewal
JUST DO IT                                                  4764071
                 18- Leather and         Deadline: June
                 imitations of leather   30, 2021 See
                                         Trademark
                                         Renewal Services

                                         Registered
                                         3/17/2015
                 9- Cell phone cases     Estimated
                 and accessories;        Renewal
JUST DO IT                                                  4704671
                 eyewear;                Deadline: March
                 sunglasses;             17, 2021 See
                                         Trademark
                                         Renewal Services
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 86 of 130




Title            Classes                 Status/Status      Registration   Trademark
                                         Date               Number         Design
                                         Registered And
                 25- Clothing,
JUST DO IT.                              Renewed            1875307
                 headgear
                                         12/19/2014


                 25- Clothing,
                 footwear, headgear      Registered
K I Design*                                                 5392140
                 18- Leather and         1/30/2018
                 imitations of leather


                                         Continued Use
                 25- Clothing,           And
                 footwear                Incontestability
KD Design*                               Accepted           4462766
                 18- Leather and
                 imitations of leather   9/11/2020



                 25- Clothing,
                 footwear, headgear      Registered
Kobe Design*                                                5583346
                 18- Leather and         10/16/2018
                 imitations of leather

                 28- Sports balls;
                 basketballs             Continued Use
                                         And
LeBron Logo*     25- Clothing,           Incontestability   4254513
                 footwear, headgear      Accepted
                 18- Leather and         7/15/2019
                 imitations of leather

                                         Registered
Logo Mark        25- Footwear                               5820374
                                         7/30/2019


                                         Registered and
Swoosh Spiral                            Renewed
                 25-Footwear                                3833438
Design*                                  9/30/2020
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 87 of 130




Title             Classes         Status/Status      Registration   Trademark
                                  Date               Number         Design
                                  Registered And
AirMax 95 Body
                  25- Footwear    Renewed            3714300
Design*
                                  10/26/2019

                                  Registered And
Logo Mark         25-Footwear     Renewed            3711303
                                  8/6/2019

                                  Registered And
Logo Mark         25- Footwear    Renewed            3711305
                                  12/26/2019

                                  Registered And
Single Sole*      25-Footwear     Renewed            3721064
                                  12/26/2019

                                  Registered and
Swoosh Spiral                     Renewed
                  25- Clothing                       3826832
Shaded Design*                    10/9/2020



                                  Registered And
Logo Mark         25- Footwear    Renewed            3451907
                                  6/22/2018

                                  Registered And
Logo Mark         25- Footwear    Renewed            3451906
                                  6/22/2018

                                  Registered And
Double Sole*      25- Footwear    Renewed            3451904
                                  6/22/2018

                                  Registered And
Logo Mark         25- Footwear    Renewed            3451905
                                  6/22/2018

                                  Expired
LUNARGLIDE        25- Footwear    4/13/2020 due to   3776019
                                  failure to file
                                  renewal (grace
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 88 of 130




Title            Classes                 Status/Status      Registration   Trademark
                                         Date               Number         Design
                                         period ended
                                         10/13/2020)


                                         Continued Use
                 25- Footwear
                                         And
                 17-Padding and
LUNARLON                                 Incontestability   3962725
                 cushioning
                                         Accepted
                 materials
                                         4/4/2017

                                         Notice Of
                                         Allowance -
                 25- Clothing,           Issued             Serial No.
M Design*
                 footwear, headgear      12/24/2019; SOU    88212966
                                         or ext. due
                                         12/24/2020

                                         Registered And
                 25- Clothing,
Melo Design*                             Renewed            3580156
                 footwear
                                         3/25/2019

                                         Continued Use
                 25- Footwear            And
MERCURIAL        18- Leather and         Incontestability   4210496
                 imitations of leather   Accepted
                                         8/20/2018

                                         Registered
                                         11/25/2014
                                         Estimated
                                         Renewal
MERCURIAL
                 25- Footwear            Deadline:          4645381
SUPERFLY
                                         November 25,
                                         2020 See
                                         Trademark
                                         Renewal Services

                                         Registered
METCON           25- Footwear                               5440973
                                         4/10/2018
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 89 of 130




Title            Classes               Status/Status      Registration   Trademark
                                       Date               Number         Design
                 25- Clothing,         Registered
METCON                                                    4980107
                 footwear, headgear    6/14/2016

                                       Continued Use
                                       And
                 25- Clothing,
Nadal Design*                          Incontestability   4112206
                 footwear, headgear
                                       Accepted
                                       3/16/2018

                                       Registered
                                       3/17/2015
                                       Estimated
                 9- Cell phone cases
                                       Renewal
NIKE             and accessories;                         4704670
                                       Deadline: March
                 eyewear; sunglasses
                                       17, 2021 See
                                       Trademark
                                       Renewal Services


                                       Registered And
                 9- Eyewear;
NIKE                                   Renewed            3081688
                 sunglasses
                                       5/24/2015


                 14- Precious metals
                                       Registered And
Nike & Swoosh    and their alloys;
                                       Renewed            2534358
Design*          jewelry, precious
                                       8/3/2012
                 stones

                                       Expired
                                       12/8/2018 due to
                 14- Precious metals
                                       failure to file
Nike & Swoosh    and their alloys;
                                       renewal (grace     2209815
Design*          jewelry, precious
                                       period ended
                 stones
                                       6/8/2019)


                 14- Precious metals
                                       Registered And
                 and their alloys;
NIKE                                   Renewed            2196735
                 jewelry, precious
                                       2/27/2018
                 stones
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 90 of 130




Title              Classes                 Status/Status      Registration   Trademark
                                           Date               Number         Design
                                           Registered And
NIKE               25- Clothing            Renewed            1945654
                                           12/23/2015

                                           Expired
                                           8/11/2018 due to
                                           failure to file
Nike Over Swoosh   25- Clothing,
                                           renewal (grace     2180866
Design*            headgear
                                           period ended
                                           2/11/2019)


                                           Registered And
Nike Over Swoosh
                   25- Footwear            Renewed            2104329
Design*
                                           2/10/2017

                                           Registered And
Nike & Swoosh      18- Leather and
                                           Renewed            1772987
Design*            imitations of leather
                                           4/17/2013

                                           Registered And
Nike & Swoosh      25- Clothing,
                                           Renewed            1237469
Design*            headgear
                                           5/15/2013

                                           Registered And
                   25- Clothing,
NIKE                                       Renewed            1277066
                   headgear
                                           4/14/2014

                                           Registered And
NIKE               25- Footwear            Renewed            1214930
                                           11/2/2012

                                           Registered And
Nike & Swoosh
                   25- Footwear            Renewed            1325938
Design*
                                           12/10/2014

                                           Registered and
Nike & Swoosh
                   28- Sports balls        Renewed            2024436
Design
                                           2/13/2017

                                           Registered And
                   18- Leather and         Renewed
NIKE                                                          1153938
                   imitations of leather   5/12/2011
                                           Estimated
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 91 of 130




Title                Classes              Status/Status      Registration   Trademark
                                          Date               Number         Design
                                          Renewal
                                          Deadline: May
                                          12, 2021 See
                                          Trademark
                                          Renewal Services

                                          Registered And
                     25- Clothing,
NIKE                                      Renewed            0978952
                     footwear, headgear
                                          1/17/2014

                                          Registered and
NIKE                 28- Sports balls     Renewed            2025926
                                          12/23/2016

                                          Registered And
Nike Air & Swoosh
                     25- Clothing         Renewed            1571066
Design*
                                          5/9/2019

                                          Registered And
NIKE AIR             25- Footwear         Renewed            1307123
                                          8/15/2014

                                          Registered And
Nike Air Slanted &
                     25- Footwear         Renewed            1284386
Swoosh Design*
                                          6/27/2014

NIKE AIR                                  Registered
                     25- Footwear                            5286596
VAPORMAX                                  9/12/2017

                                          Registered And
NIKE FREE            25- Footwear         Renewed            3192901
                                          2/9/2017

                                          Registered
NIKE LUNAR           25- Footwear                            4901503
                                          2/16/2016

                                          Registered And
NIKE SHOX            25- Footwear         Renewed            2970902
                                          4/1/2015

                     25- Clothing,        Registered
NIKE VAPOR                                                   5144112
                     footwear, headgear   2/21/2017
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 92 of 130




Title            Classes              Status/Status    Registration   Trademark
                                      Date             Number         Design
                 25- Footwear,
                 clothing, headwear
NIKECONNECT      incorporating near   Allowed          Serial No.
Logo             field                12/11/2018       88225202
                 communication
                 (nfc) technology

                 9 -Near field
                 communication
                 (NFC) tags for
                 identifying and
NIKECONNECT      tracking products    Registered
                                                       6171435
Logo             25 – clothing        10/6/2020
                 incorporating near
                 field
                 communication
                 (nfc) technology

                                      Registered And
NIKEFREE         25- Footwear         Renewed          3087455
                                      7/19/2016

                                      Registered
NIKESKIN         25- Footwear                          5003579
                                      7/19/2016

                                      Registered And
PRESTO           25- Footwear         Renewed          2716140
                                      4/12/2013


                 25- Clothing,        Registered
RW 3 Design*                                           5429100
                 footwear             3/20/2018


                                      Registered And
SWOOSH           25- Clothing         Renewed          2164810
                                      2/26/2018

                                      Registered And
SWOOSH           25- Footwear         Renewed          1200529
                                      7/13/2012
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 93 of 130




Title               Classes                 Status/Status      Registration   Trademark
                                            Date               Number         Design
                                            Registered
                                            3/17/2015
                                            Estimated
                    9- Cell phone cases
                                            Renewal
Swoosh Design*      and accessories;                           4704672
                                            Deadline: March
                    eyewear; sunglasses
                                            17, 2021 See
                                            Trademark
                                            Renewal Services

                                            Registered And
Swoosh Design*      25- Clothing            Renewed            1990180
                                            10/30/2015

                                            Registered And
                    25- Clothing,
Swoosh Design*                              Renewed            1284385
                    headgear
                                            6/27/2014

                                            Registered And
Swoosh Design*      25-Footwear             Renewed            1323343
                                            2/17/2015

                                            Registered And
Swoosh on
                    25- Footwear            Renewed            1323342
Phantom Shoe*
                                            2/3/2015

                    25- Clothing,
Swoosh w/           footwear, headgear      Registered
                                                               6154051
Rectangle Design*   18- Leather and         9/15/2020
                    imitations of leather

                                            Registered And
                    25- Clothing,
TAILWIND                                    Renewed            1933600
                    headgear
                                            9/19/2015

                                            Registered And
                                            Renewed
                                            6/13/2011
                                            Estimated
TAILWIND            25- Footwear            Renewal            1153237
                                            Deadline: May 5,
                                            2021 See
                                            Trademark
                                            Renewal Services
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 94 of 130




 Title               Classes              Status/Status      Registration     Trademark
                                          Date               Number           Design
                     25- Clothing,        Registered
 TECHKNIT                                                    5700611
                     headgear             3/19/2019

                                          Registered And
 THERMA-FIT                               Renewed            1839775
                     25- Clothing
                                          4/5/2014

                                          Continued Use
                                          And
 TIEMPO              25- Footwear         Incontestability   4210491
                                          Accepted
                                          8/20/2018

                                          Registered And
 TRIAX               25- Footwear         Renewed            2810679
                                          1/14/2014

                                          Registered And
 TRUNNER             25- Footwear         Renewed            2663568
                                          12/24/2012

                                          Registered
 VAPORMAX            25- Footwear                            5503242
                                          6/26/2018

                                          Registered
 VOMERO              25- Footwear                            4908872
                                          3/1/2016

                                          Registered and
 WAFFLE              25- Footwear         Renewed            1276233
                                          4/2/2014


              Registrations for the trademarks set forth above are valid, subsisting, unrevoked,

and uncancelled. Additionally, many of Nike’s registrations have achieved incontestable status

pursuant to 15 U.S.C. § 1065. Nike also owns common law rights in the above and other

trademarks for use in connection with the Nike Products.

              The Nike Marks are in full force and effect. Nike has built substantial goodwill in

the Nike Marks and has never abandoned that good will. As a result, the Nike Marks are famous
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 95 of 130




marks as that term is used in 15 U.S.C. § 1125(c)(1) and have been continuously used and never

abandoned. The innovative marketing and product design of the Nike Products have enabled

Nike to achieve widespread recognition and fame and have made the Nike Marks some of the

most well-known marks in the athletic apparel and footwear industry, if not all industries. The

widespread fame, outstanding reputation, and significant goodwill associated with the Nike

brand have made the Nike Marks invaluable assets.

               Nike intends to continue to preserve and maintain its rights with respect to the

Nike Marks. Nike has continuously used the Nike Marks in interstate commerce in connection

with the sale, distribution, promotion, and advertising of genuine Nike Products since their

respective dates of first use as noted on the federal trademark registration certificates.

               Since its founding in 1964, Nike has designed, advertised, offered for sale, and

sold footwear and related products, including apparel, accessories, and equipment. Among other

things, Nike markets and sells athletic footwear, apparel and sporting goods for men, women,

and children. Nike athletic footwear is generally designed for specific athletic use, such as

running, basketball, and soccer.

               Today, Nike is a multibillion-dollar brand and is the world’s leading designer,

marketer, and distributor of athletic footwear and apparel products which are marked with the

famous Nike trademarks. In addition to spending significant amounts in support of advertising

and promotion of the Nike Products, Nike conducts successful marketing campaigns across

various social media platforms, including Facebook, Twitter, YouTube, Instagram, TikTok, and

Snapchat, in an effort to further promote the Nike Marks and Nike Products.

               Given the success of the brand, Nike spends considerable resources to market

advertise, and protect its brand. To maintain the quality and integrity associated with authentic
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 96 of 130




Nike Products, Nike controls and limits the distribution of goods authorized to bear the Nike

Marks. Authentic Nike Products are distributed through authorized online and brick-and-mortar

retailers, distributors, and licensees, as well as Nike-owned websites and retail stores, such as the

Nike NYC store on Manhattan’s Fifth Avenue. Sales of Nike Products via the Nike.com website

are significant. The Nike.com website features proprietary content, images and designs

exclusive to the Nike brand.

               Among the purchasing public, both in the United States and around the world,

genuine Nike Products are instantly recognizable as high quality, innovative, and dependable.

The Nike Marks identify, in the United States and throughout the world, high-quality products

designed and manufactured by Nike.

               The widespread popularity of Nike Products has resulted in the Nike Marks

having developed a secondary meaning and significance in the minds of the purchasing public,

and the purchasing public immediately identifies the services and products utilizing and/or

bearing such trademarks with Nike.

Converse’s Business and Marks

               Converse is the owner of the right, title and interest in and to, inter alia, the

following well-established trademarks registered with the United States Patent and Trademark

Office (the “Converse Marks”) which appear on the Infringing Websites:

 Title               Classes                 Status/Status          Registration     Trademark
                                             Date                   Number           Design
                                             Registered
 ALL STAR            25 - Footwear                                  2807854
                                             1/27/2004
                                             Registered
 ALL STAR            25 - Athletic shoes                            369971
                                             8/8/1939
                                             Registered
 ALL STAR            18 - Sports bags                               1275191
                                             4/24/1984
                                             Registered
 ALL STAR            25 - Shirts                                    1276236
                                             5/1/1984
             Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 97 of 130




Title                  Classes                     Status/Status   Registration   Trademark
                                                   Date            Number         Design
                                                   Registered
All Star*2             25 - Footwear                               1146876
                                                   2/10/1981
                                                   Registered
All Star*              25 - Clothing                               1981319
                                                   6/18/1996
                                                   Registered
All Star*              25 - Clothing                               2435789
                                                   3/13/2001

                       25 - Boots and              Registered
CX*                                                                121760
                       shoes                       5/28/1918

                                                   Registered
CHUCK 70               25 - Footwear                               5722153
                                                   4/9/2019
                                                   Registered
Ct Signature*          25 - Clothing                               2856926
                                                   6/22/2004
CHUCK                  25 - Footwear,              Registered
                                                                   3534741
TAYLOR                 clothing, headgear          11/18/2008
                                                   Registered
CT* Signature          25 - Shoes                                  315273
                                                   7/24/1934
                                                   Registered
CONS                   25 - Footwear                               1493265
                                                   6/21/1988
                       25 - Clothing,              Registered
CONS                                                               1790496
                       headwear                    8/31/1993
                                                   Registered
CONVERSE               9 - Eyeglasses                              2869353
                                                   8/3/2004
                       16 - Books, pens            Registered
CONVERSE                                                           2466322
                       18 - Book bags              7/3/2001
                                                   Registered
CONVERSE               18 - Sports bags                            2872822
                                                   8/10/2004
                       25 - Clothing,              Registered
CONVERSE                                                           868375
                       footwear                    4/22/1969
                                                   Registered
CONVERSE               25 - Socks                                  2810717
                                                   2/3/2004
                                                   Registered
CONVERSE               26 - Shoe laces                             3289613
                                                   9/11/2007
            25 - Clothing,                         Registered
CONVERSE                                                           1868363
            headwear                               12/20/1994
            35 - Retail store                      Registered
CONVERSE                                                           3175430
            services                               11/21/2006
CONVERSE.CO 42 - Computer                          Registered
                                                                   2453856
M           services                               5/22/2001

        2       * indicates unofficial, descriptive title
         Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 98 of 130




Title              Classes            Status/Status   Registration   Trademark
                                      Date            Number         Design
                                      Registered
Ankle Design*      25 - Footwear                      1490262
                                      5/31/1988
Converse Circle*                      Registered
                   18 - Sports bags                   1738330
                                      12/8/1992

                                      Registered
Converse Circle* 18 - Book bags                       2466301
                                      7/3/2001

                                      Registered
Converse Circle* 25 - Footwear                        1138469
                                      8/5/1980

                                      Registered
Converse Circle* 25 - Clothing                        1877671
                                      2/7/1995

                                      Registered
Converse Circle* 25 - T-shirts                        2435788
                                      3/13/2001

                                      Registered
Converse Circle* 25 - Headwear                        2063154
                                      5/20/1997

Converse           25 - Clothing,     Registered
                                                      2098296
License Plate*     footwear           9/16/1997


Converse Star in                      Registered
                   25 - Footwear                      1078480
Box*                                  11/29/1977

Converse Over                         Registered
                   25 - Footwear                      1138468
All Star*                             8/5/1980
Converse by                           Registered
                   25 - Footwear                      924169
Star*                                 11/23/1971
Converse w         25 - Footwear,     Registered
                                                      1654951
Star*              clothing           8/27/1991
Converse w         25 - Clothing,     Registered
                                                      1804563
Star*              headwear           11/16/1993
                                      Registered
FIRST STAR         25 - Footwear                      3191460
                                      1/2/2007
                                      Registered
Star               25 - Footwear                      741662
                                      12/4/1962
                                      Registered
Jack Purcell*      25 - Footwear                      583097
                                      12/1/1953
            Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 99 of 130




Title              Classes              Status/Status       Registration   Trademark
                                        Date                Number         Design
                   25 - Footwear,       Registered
Jack Purcell*                                               3481708
                   clothing, headwear   8/5/2008
Jack Purcell                            Registered
                   25 - Footwear                            938918
Triangle*                               7/25/1972
                                        Registered
One Star*          25 - Footwear                            1868414
                                        12/20/1994
                                        Allowed
                   25 - Clothing,
One Star*                               Serial No.
                   headgear
                                        87913707
RUBBER             41 - Recording       Registered
                                                            4417013
TRACKS             studio services      10/15/2013
                                        Registered
SKIDGRIP           25 - Footwear                            1206260
                                        8/24/1982

Star And                                Registered
                   25 - Footwear                            2973804
Chevron*                                7/19/2005



Star And                                Registered
                   25 - Shirts                              1215935
Chevron*                                11/9/1982


Star And                                Registered
                   25 - Socks                               1525779
Chevron*                                2/21/1989
Star And
                                        Registered
Chevron            25 - Footwear                            1053338
                                        11/23/1976
Placement*
                                        Registered
STAR PLAYER        25 - Footwear                            3847775
                                        9/14/2010
                                        Registered and
                                        Decl. of Use
Converse Mid                            Accepted
                   25 - Footwear                            4398753
Sole*                                   8/2/2019; Section
                                        15 filed
                                        11/16/2020

                                        Registered:
Converse High
                   25 - Footwear        Cancellation        4065482
Top*
                                        Pending
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 100 of 130




 Title               Classes                Status/Status         Registration    Trademark
                                            Date                  Number          Design

                                            Registered:
 Converse Low
                     25 - Footwear          Cancellation          4062112
 Top*
                                            Pending

                                            Registered
 Converse Sole*      25 - Footwear                                1588960
                                            3/27/1990


                                            Registered
 Converse Sole*      25 - Footwear                                3258103
                                            7/3/2007


                                            Registered
 Converse Toe*       25 - Footwear                                1998884
                                            9/10/1996
 Sole of a Shoe                             Registered
                     25 - Footwear                                1658256
 Design                                     9/24/1991

                                            Registered
 Star In Box*        25 – Footwear                                1632413
                                            1/22/1991



                                            Registered
 Star In Circle*     25 – Footwear                                1789476
                                            8/24/1993

                                            Registered
 WEAPON              25 - Footwear                                2683548
                                            2/4/2003

                Registrations for the trademarks set forth above are valid, subsisting, unrevoked,

and uncancelled. Additionally, many of Converse’s registrations have achieved incontestable

status pursuant to 15 U.S.C. § 1065. Converse also owns common law rights in the above and

other trademarks for use in connection with the Converse Products.

                The Converse Marks are in full force and effect. Converse has never abandoned

the Converse Marks, nor has Converse ever abandoned the goodwill of its business in connection

with the Converse Marks. Converse intends to continue to preserve and maintain its rights with

respect to the Converse Marks.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 101 of 130




               Founded in 1908, Converse is engaged in the design, distribution, and sale of

sneakers, skating shoes, lifestyle brand footwear, apparel, and accessories, which are offered for

sale all over the world and throughout the United States.

               In 1917, Converse’s predecessor-in-interest introduced a high-top basketball shoe

that would eventually be known as the “Chuck Taylor All Star.” In 1946, Converse’s

predecessor redesigned the “patch” located on the ankle of the Chuck Taylor All Star high-top

shoe. Later, in 1962, the same entity introduced a “low-cut” version of the Chuck Taylor All

Star. The same outsole pattern has remained substantially the same since its initial use in 1920.

               The Converse brand is a multibillion-dollar brand. In the past decade, Converse

has earned billions of dollars in revenue from sales of Converse Products in the United States

alone. Converse-branded products have become enormously popular and even iconic, driven by

Converse’s high-quality standards and innovative design. Among the purchasing public, genuine

Converse Products are instantly recognizable as such. In the United States and around the world,

the Converse brand has come to symbolize high quality, and Converse Products are among the

most recognizable footwear, apparel and accessories in the world.

               The success of the Converse Products and the Converse Trademarks has been

covered in many media outlets. For example, two books—CHUCKS!: THE PHENOMENON OF

CONVERSE CHUCK TAYLOR ALL STARS and CHUCK TAYLOR, ALL STAR: THE TRUE STORY OF THE

MAN BEHIND THE MOST FAMOUS ATHLETIC SHOE IN HISTORY—have focused on the popularity

of the Converse Products. Additionally, a number of celebrities have collaborated with Converse

to release special edition Converse Products, including John Lennon, Jimi Hendrix, Kurt Cobain,

John Varvatos, The Ramones, Dr. Seuss, Gorillaz and Comme des Garçons, to name a few.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 102 of 130




Recently, Vice-President Elect Kamala Harris wore Converse shoes while on the campaign trail,

garnering additional media attention.

               The widespread popularity of the Converse Products has resulted in the Converse

Marks having developed a secondary meaning and significance in the minds of the purchasing

public, and the purchasing public immediately identifies the services and products utilizing

and/or bearing such trademarks with Converse.

                              THE COUNTERFEIT PRODUCTS

               The success of the Nike and Converse brands has made them a prime target for

counterfeiting. In this action alone, Plaintiffs have identified that Defendants are operating at

least 589 Infringing Websites and 676 Infringing Social Media accounts, advertising and selling

Counterfeit Products.

               Defendants, without any authorization or license from Plaintiffs, have willfully

and intentionally used, reproduced and/or copied the Nike and Converse Marks in connection

with manufacturing, distributing, exporting, importing, advertising, marketing, selling and/or

offering to sell Counterfeit Products. Defendants advertise, offer to sell, and sell Counterfeit

Products to both New York and United States consumers via the Internet through hundreds of

unauthorized Infringing Websites and advertising on Infringing Social Media. Defendants have

shipped at least certain of the Counterfeit Products into the State of New York and this District.

               The vast majority of Defendants’ Infringing Websites contain either vague or

completely false statements as to the authenticity of the products being offered for sale. Others

claim to sell “unauthorized authentic” Nike or Converse Products that are, in reality, Counterfeit

Products. In other cases, Defendants’ Infringing Websites freely admit that the products being
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 103 of 130




offered for sale are “replica” versions of Nike or Converse Products, with “replica” being a

common euphemism used to describe counterfeit goods.

               Defendants’ manufacturing, advertisement, distribution, and sale of Counterfeit

Products will result in consumers being deceived and misled into believing that Defendants’

products or activities are authorized or sponsored by Plaintiffs, or cause mistake or deception

either at the point of sale or post-sale when consumers, or potential consumers, see the

Counterfeit Products in use.

               For example, shown below on the left is an imagine of an authentic Nike Air Max

270 React SE Men’s Shoe. The image of the authentic Nike Product displayed below bears the

federally registered Swoosh Design trademark             (U.S. Reg. No. 1323343). Shown on the

right is an image of a Counterfeit Product offered for sale by the Defendant in Network 2

through the website fyysports.co, and is described by Defendants as “Nike Air Max 270 React

Running Shoes – Black/Green_21469.” The Counterfeit Product has ornamentation, design and

labeling that are intended to appear like the ornamentation, design and labeling on the authentic

Nike Product. The overall effect of the Counterfeit Product is not only confusingly similar to the

design of the authentic product on the left, it also bears an exact copy of Nike’s federally

registered Swoosh Design.

                  AUTHENTIC                                        COUNTERFEIT
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 104 of 130




               Similarly, shown below on the right is an image of a listing for “Converse Chuck

Taylor All-Star 70s Kith X Coca Cola Navy” for $129.00 from g5tony.net, which is a part of

Defendant Network 40. The listing for the Counterfeit Product shows ornamentation, design and

labeling that are intended to appear like the ornamentation, design and labeling on the authentic

Converse Product. The overall effect of the Counterfeit Product is not only confusingly similar

to the design of the authentic product on the left, it also bears an exact copy of Converse’s

federally registered CONVERSE, ALL STAR and CHUCK TAYLOR marks.

                  AUTHENTIC                                        COUNTERFEIT




               In addition to offering for sale products designed to replicate existing Nike and

Converse Products, the Defendants also apply copies of Plaintiffs’ Marks to products that

Plaintiffs have never sold. For example, the Nike Air Force 1 Low China Hoop Dreams

CK0732-100 offered by www.footskicks.co in Network 6 is being sold with style numbers and in

colors that Nike never released. This AF1 Hoop Dreams shoe was only ever released in a

Black/White-Red colorway with style number CK0732-081. An authentic shoe being sold by

footkicks.co (as well as other Infringing Websites) does not exist.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 105 of 130




               All of the Defendants’ Counterfeit Products follow the pattern described above—

each product copies the ornamentation, design and/or labeling of an authentic Nike or Converse

Product and most bear exact copies of one or more of the Plaintiffs’ Marks. Through their

Infringing Websites and Infringing Social Media, Defendants offer for sale thousands of such

Counterfeit Products falsely labeled as “Nike” or “Converse.” Defendants offer their Counterfeit

Products directly to consumers through their Infringing Websites, Infringing Social Media, and

also on a wholesale basis to other purveyors of Counterfeit Products.

               Plaintiffs confirmed the counterfeit nature of the products offered for sale by

Defendants through a visual inspection of the Infringing Websites, including cross-referencing

the Infringing Websites against a list of authorized sellers of Plaintiffs’ Products.

               In addition, Plaintiffs have confirmed the counterfeit nature of the products

offered for sale by Defendants by inspecting goods that Plaintiffs’ investigator purchased from

the Infringing Websites. Plaintiffs’ investigator placed orders for Counterfeit Products through

at least one Infringing Website in each Defendant Network. To date, Plaintiffs have received

Counterfeit Products from 36 networks. Plaintiffs have inspected the purchases received by their

investigator as a result of orders placed through the Infringing Websites and, in each instance,

determined that the product received was a Counterfeit Product.

               The products offered for sale by Defendants are not authentic Nike or Converse

Products. Plaintiffs did not manufacture, inspect, or package the Counterfeit Products, and did

not approve the Counterfeit Products for sale and/or distribution. Even though the Defendants’

Counterfeit Products are of inferior quality, they appear superficially similar, and in some cases

superficially identical, to genuine Nike or Converse Products. The design of the Counterfeit

Products and the display of the Plaintiffs’ Marks on and in connection with the Counterfeit
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 106 of 130




Products communicate to consumers—and may confuse consumers into believing—that the

Counterfeit Products were manufactured, licensed, approved or sponsored by, or otherwise

affiliated with, Plaintiffs.

                Defendants have offered these Counterfeit Products for sale without permission,

authority or license from Plaintiffs and, upon information and belief, such actions were taken in

bad faith with full knowledge of Plaintiffs’ ownership of and/or exclusive rights to use and

license the Nike and Converse Marks. At all relevant times and in furtherance of their infringing

activities, Defendants have willfully and intentionally used and continue to use the Plaintiffs’

Marks on their Counterfeit Products.

                In particular, Defendants make liberal use of Plaintiffs’ Marks on their websites

and related social media accounts to make an explicit connection between their Counterfeit

Products and genuine Nike or Converse Products.

                For example, set forth below is a true and accurate screenshot from one page of

the Infringing Websites operated by the Network 9 Defendants, www.nikecraze.com, in which

Defendants describe their products as “Nike” shoes and make liberal use of the Nike Marks in

marketing their Counterfeit Products, including in the website’s domain name.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 107 of 130




              This website is also associated with at least two Facebook pages, kicks-craze-

204758129718897 and dfysneakers. These Facebook pages have 14,185 and 1,195 followers

respectively. As shown below, kicks-craze-204758129718897 advertises Nike Air Jordan and

Nike Kyrie Irving shoes, directing users to purchase them from www.nikecraze.com.
  Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 108 of 130




Kicks-Craze-204758129718897 Facebook
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 109 of 130




       DFYSneakers Facebook




               As set forth below, at URL https://nikecraze.com/product-category/ua/, the

Infringing Website www.nikecraze.com specifically advertises that it sells “unauthorized

authentic” shoes. The websites state: “The shoes in this category are listed as ‘UA’ which stands

for unauthorized authentic. Unauthorized authentic means that they were made in the same

factory and with the same materials as the original product, but sold by someone other than the
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 110 of 130




retail company.” Despite Defendants’ statements, the Counterfeit Products listed on

www.nikecraze.com are not authentic. On their FAQ page available at URL

https://nikecraze.com/frequently-asked-questions/, Infringing Website www.nikecraze.com

further details that it is selling “replica”, “fake”, and “unauthorized authentic” products.




               Similarly, set forth below is a true and accurate screenshot from one page of the

Infringing Websites operated by the Network 12 Defendants, www.withsneaker.com, in which
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 111 of 130




Defendants describe their products as “Converse” shoes and make liberal use of the Converse

Marks in marketing their Counterfeit Products.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 112 of 130




               Additionally, as set forth below, uashoe.com, which is operated by Defendants in

Network 14, is advertising and selling counterfeit “Converse” products.




               Upon information and belief, the “ua” in the domain name, uashoe.com, likely

stands for “unauthorized authentic.” Yet, Defendants attempt to confuse their consumers into

thinking the products are actually authentic, explaining their shoes are cheaper than those on

other websites because they are “a new entry to [the online kicks environment] and [they] want

to stay here for a while.” These products are not authentic.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 113 of 130




              In addition to their unlawful sale of Counterfeit Products, and in an effort to

further confuse consumers, Defendants have registered and frequently locate their Infringing

Websites at Infringing Domain Names that are identical to (or confusingly similar to) the Nike

Marks. The Infringing Domain Names use Nike Marks, including the federally registered AIR
             Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 114 of 130




JORDAN, Nike, VAPORMAX, AIR MAX, PRESTO, NikeFACTORYSTORE, AIR 270,

CORTEZ, FLYKNIT, AIR FORCE 1, NikeFREE, and DUNK trademarks, as reflected in

Exhibit 3. Defendants have also registered and used Infringing Domain Names that are identical

to the Converse Marks, including the federally registered CONVERSE mark, as reflected in

Exhibit 3.

                The Defendants’ use of Infringing Domain Names in connection with websites

selling Counterfeit Products—unauthorized products that are purposefully designed to replicate

genuine Nike Products and/or bear exact copies of the Nike or Converse Marks—further

contributes to the likelihood that consumers and potential consumers will be misled into

believing that Defendants’ Infringing Websites and Counterfeit Products are somehow

authorized or sponsored by Nike or Converse.

                Upon information and belief, in order to evade disruption of their business as a

result of anti-counterfeiting enforcement, Defendants have registered a large portfolio of domain

names to use should one of their Infringing Websites be detected and shut down.

                Defendants have gone to great lengths to avoid being held accountable for their

unlawful acts and to ensure that their illicit counterfeiting operations will not be impeded by

brand owners like Plaintiffs or law enforcement. Defendants intentionally conceal their true

identities by conducting business only electronically over the Internet and by utilizing fictitious

and/or incomplete names and contact information in nearly all facets of their business.

                Despite the Defendants’ attempts to remain anonymous, as a consequence of

conducting their counterfeiting operations electronically, the Defendants must interact with

legitimate financial institutions in order to accept customer payment for the Counterfeit Products

and to transfer the proceeds from these illicit sales into Defendants’ own financial accounts.
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 115 of 130




               On information and belief, Defendants make use of the services of at least the

following banks, savings and loan associations, credit card companies, credit card processing

agencies, or other financial institutions or agencies that engage in the transfer of assets in order

to carry out, facilitate, complete, or ratify the unlawful transactions complained of herein, or use

such entities to hold, transfer, transmit, relay, maintain, or invest profits from the unlawful

activities described herein: (1) PayPal; (2) MasterCard, Visa, American Express, and/or

Discover; (3) Bank of China; (4) Western Union; (5) MoneyGram; (6) Zelle; (7) Bitcoin; (8)

Google Pay; (9) Venmo; (10) AliPay; (11) TransferWise; (12) WeChat Pay; (13) WorldRemit;

and (14) through banks.

               Many Infringing Websites provide Payment Guides to help consumers buy their

Counterfeit Products. For example, Infringing Website www.omgkickz.com advertises that

consumers can purchase their Counterfeit Products through PayPal, TransferWise, and Western

Union. In connection with the advertised payment methods, information found on

www.omgkickz.com provides consumers with, for example, certain Defendant’s names,

Chanyong Chen and Qunying Chen; certain card numbers, such as a card ending in 2820; and the

email address hypeskick@gmail.com.

                                   FIRST CAUSE OF ACTION

                            (Trademark Infringement Under Section 32
                            of the Lanham Act, 15 U.S.C. § 1114(1)(a))

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               As set forth above, a number of Plaintiffs’ Marks are subject to registration on the

Principal Register of the United States Patent and Trademark Office. Plaintiffs’ Marks and the

goodwill of the businesses associated with them in the United States and throughout the world
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 116 of 130




are of great and significant value, are highly distinctive and arbitrary, and have become

universally associated in the public mind with products and services of the very highest quality

and reputation.

                  Defendants’ actions described above have caused and are likely to cause

confusion and mistake and to deceive potential customers and the general purchasing public as to

the source, origin, or sponsorship of their Counterfeit Products, and are likely to deceive the

public into believing that the Counterfeit Products sold by Defendants originate from, are

associated with, or are otherwise authorized by Plaintiffs, all to the damage and detriment of

Plaintiffs’ reputation, goodwill and sales.

                  Defendants’ unauthorized use of the Plaintiffs’ Marks constitutes trademark

infringement of Plaintiffs’ federally registered trademarks, the full extent of which is presently

unknown but is substantial. This has caused damage to Plaintiffs and the substantial business

and goodwill symbolized by the Plaintiffs’ Marks in violation of Section 32 of the Lanham Act,

15 U.S.C. § 1114.

                  Defendants’ actions described above, including the unauthorized use of the

Plaintiffs’ Marks in interstate commerce, have caused, and unless restrained will continue to

cause, great and irreparable injury to Plaintiffs, to the Plaintiffs’ Marks, and to the business and

goodwill represented thereby, leaving Plaintiffs with no adequate remedy at law.

                                   SECOND CAUSE OF ACTION

                    (Trademark Counterfeiting Under Sections 32, 34 and 35,
              of the Lanham Act, 15 U.S.C. §§ 1114(1)(b), 1116(d), & 1117(b)-(c))

                  Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.
          Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 117 of 130




               Without Plaintiffs’ authorization or consent, and having knowledge of Plaintiffs’

well-known and prior rights in the Plaintiffs’ Marks, Defendants have distributed, advertised,

offered for sale and/or sold their Counterfeit Products to the consuming public in direct

competition with Plaintiffs, in or affecting interstate commerce.

               Defendants’ Counterfeit Products reproduce, counterfeit, copy, and colorably

imitate the Plaintiffs’ Marks or display spurious designations that are identical with, or

substantially indistinguishable from, the Plaintiffs’ Marks. Defendants have applied their

reproductions, counterfeits, copies, and colorable imitations to labels and advertisements

intended to be used in commerce upon or in connection with the sale, distribution, or advertising

of Defendants’ Counterfeit Products, which is likely to cause confusion, or to cause mistake, or

to deceive.

               Defendants’ unauthorized use of the Plaintiffs’ Marks on or in connection with

the Counterfeit Products was done with notice and full knowledge that such use was not

authorized or licensed by Plaintiffs. Defendants’ actions constitute willful counterfeiting of the

Plaintiffs’ Marks in violation of 15 U.S.C. §§ 1114, 1116(d), and 1117(b)-(c).

               As a direct and proximate result of Defendants’ conduct, Plaintiffs have suffered

damage to their valuable trademarks and other damages in an amount to be proved at trial.

               Plaintiffs do not have an adequate remedy at law, and will continue to be

damaged by Defendants’ sale of Counterfeit Products unless this Court enjoins Defendants from

such fraudulent business practices.

                                 THIRD CAUSE OF ACTION

                        (False Designation of Origin Under Section 43(a)
                            of the Lanham Act, 15 U.S.C. § 1125(a))
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 118 of 130




               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               As a result of Plaintiffs’ experience, care, and service in producing and providing

genuine Nike and Converse Products, these products have become widely known and have

acquired a worldwide reputation for excellence. Moreover, the Plaintiffs’ Marks have become

associated with the respective Plaintiffs’ Products, and have come to symbolize the reputation for

quality and excellence associated with Plaintiffs and authentic products produced by them. As

such, the Plaintiffs’ Marks have attained secondary meaning. The Plaintiffs’ Marks are also

inherently distinctive.

               Defendants’ use of the Plaintiffs’ Marks on or in connection with the Counterfeit

Products, as alleged above, is likely to confuse, mislead, or deceive customers, purchasers, and

members of the general public as to the origin, source, sponsorship, or affiliation of the

Counterfeit Products, and is likely to cause such people to believe in error that the Counterfeit

Products have been authorized, sponsored, approved, endorsed, or licensed by Plaintiffs, or that

Defendants are in some way affiliated with Plaintiffs.

               Defendants’ actions, including but not limited to their unauthorized use in

commerce of the Plaintiffs’ Marks, constitute a false designation of origin, false and misleading

descriptions of fact, and false and misleading representations of fact, which have caused, and are

likely to cause, confusion, mistake and deception, in violation of Section 43(a) of the Lanham

Act, 15 U.S.C. § 1125(a).

               Defendants’ actions as described above, including their unauthorized, false, and

misleading use in commerce of the Plaintiffs’ Marks on Counterfeit Products and other uses of

Plaintiffs’ Marks in interstate commerce, have caused, and unless restrained, will continue to
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 119 of 130




cause, great and irreparable injury to Plaintiffs, and to the business and goodwill represented by

the Plaintiffs’ Marks in an amount that cannot presently be ascertained, leaving Plaintiffs with no

adequate remedy at law.

                                 FOURTH CAUSE OF ACTION

                              (Trademark Dilution Under the Federal
                           Trademark Dilution Act, 15 U.S.C. § 1125(c))

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               The Plaintiffs’ Marks are famous within the meaning of the Trademark Dilution

Revision Act of 2006. Among other things: (1) the Plaintiffs’ Marks have a high degree of

inherent distinctiveness; (2) the Plaintiffs’ Marks have been used continuously for decades

throughout the United States to promote many goods and services; (3) Plaintiffs and their

authorized licensees have advertised and publicized the Plaintiffs’ Marks continuously for

decades throughout the United States; (4) Plaintiffs have used their trademarks in a trading area

of broad geographical scope encompassing all of the states and territories of the United States;

(5) the Plaintiffs’ Marks are among the preeminent marks in the relevant market; (6) the

Plaintiffs’ Marks have an extremely high degree of recognition among consumers; (7) there are

no trademarks similar to the Plaintiffs’ Marks; and (8) many of the Plaintiffs’ Marks are the

subject of valid and subsisting registrations under the Lanham Act on the Principal Register.

               Because Plaintiffs’ Products have gained a reputation for superior quality and

excellence, the Plaintiffs’ Marks have gained substantial renown and reputation.

               Defendants’ use of the Plaintiffs’ Marks is likely to blur the Plaintiffs’ Marks and

impair their distinctiveness. Consumers are likely to associate Defendants’ uses of the Plaintiffs’

Marks with the Plaintiffs’ Marks themselves because of the similarity between Defendants’ use
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 120 of 130




of the Plaintiffs’ Marks and the Plaintiffs’ Marks themselves. In particular, the following factors

make dilution by blurring likely: (1) Defendants are making use of the Plaintiffs’ Marks

themselves; (2) the Plaintiffs’ Marks have acquired tremendous distinctiveness through

Plaintiffs’ continuous promotion and use of their respective Marks; (3) the Plaintiffs’ Marks have

become famous and achieved a high level of recognition among the consuming public; (4)

Plaintiffs’ commercial use of their respective Marks is substantially exclusive to Plaintiffs and

their agents and licensees; (5) on information and belief, Defendants intend to create an

association between Defendants’ uses of the Plaintiffs’ Marks and the Plaintiffs’ Marks

themselves; and (6) on information and belief, many consumers actually associate Defendants’

uses of the Plaintiffs’ Marks or marks confusingly similar thereto with the Plaintiffs’ Marks

themselves.

               Defendants’ conduct as alleged above is also likely to cause tarnishment and harm

to the reputation of the Plaintiffs’ Marks because of the similarity between Defendants’ uses of

the Plaintiffs’ Marks and the Plaintiffs’ Marks themselves. In particular, the Counterfeit

Products sold, offered for sale, and/or distributed by Defendants display the Plaintiffs’ Marks in

a manner that is confusingly similar to Plaintiffs’ Products and therefore mislead consumers into

believing that the Plaintiffs’ Products are of low quality.

               Defendants’ conduct described above dilutes, blurs, tarnishes, and whittles away

the distinctiveness of the Plaintiffs’ Marks, and has caused actual dilution and has detracted from

the distinctiveness of the famous Plaintiffs’ Marks with consequent damage to Plaintiffs, and to

the substantial business and goodwill symbolized by the Plaintiffs’ Marks in violation of the

Federal Trademark Dilution Act, 15 U.S.C. § 1125(c).
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 121 of 130




               Defendants’ acts of trademark dilution have caused and, unless restrained, will

continue to cause, great and irreparable injury to Plaintiffs, to the Plaintiffs’ Marks, and to the

substantial business and goodwill represented thereby, in an amount that cannot be presently

ascertained, leaving Plaintiffs with no adequate remedy at law.

               Defendants’ conduct has been undertaken with a willful intent to trade on the

reputation of Plaintiffs and to cause dilution of the famous Plaintiffs’ Marks, and this conduct

entitles Plaintiffs to damages and other remedies available pursuant to 15 U.S.C. § 1125(c)(2).

                                   FIFTH CAUSE OF ACTION

                         (Trademark Infringement Under New York Law)

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               Defendants’ acts as described above constitute trademark infringement under

New York common and/or statutory law. N.Y. Gen. Bus. Law §§ 360-k, 360-o.

                                   SIXTH CAUSE OF ACTION

                            (Trademark Dilution Under New York Law)

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               Defendants’ acts as described above dilute and detract from the distinctiveness of

the famous Plaintiffs’ Marks, resulting in damage to Plaintiffs and the substantial business and

goodwill symbolized by the Plaintiffs’ Marks in violation of New York’s Anti-Dilution Statute,

N.Y. Gen. Bus. Law § 360-l.

                                SEVENTH CAUSE OF ACTION

                            (Unfair Competition Under New York Law)
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 122 of 130




               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               Defendants’ acts as described above constitute unfair competition under New

York State common law, as preserved by N.Y. Gen. Bus. Law § 360-o.

                                 EIGHTH CAUSE OF ACTION

                 (Deceptive Acts and Practices Under New York Statutory Law)

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               Defendants’ acts as described above constitute deceptive acts and practices and

false advertising in violation of N.Y. Gen. Bus. Law §§ 349-350.

                                  NINTH CAUSE OF ACTION

                          (Trademark Cyberpiracy Under the Federal
               Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d))

               Plaintiffs repeat and reallege each and every allegation in the foregoing

paragraphs as if fully set forth herein.

               The Infringing Domain Names are identical or confusingly similar to one or more

of the Nike and Converse Marks.

               Defendants registered and have used the Infringing Domain Names with a bad-

faith intent to profit from the use of the Nike Marks, which were both famous and distinctive at

the time Defendants’ domain names were registered.

               Defendants have no trademark or other intellectual property rights in the

Infringing Domain Names.

               Defendants’ registration and use of the Infringing Domain Names are likely to

cause consumers mistakenly to believe that Defendants’ Infringing Websites are approved by,
           Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 123 of 130




sponsored by, or otherwise affiliated with Nike. Defendants’ registration and use of the

Infringing Domain Names is likely to detract from the distinctiveness of the famous Nike Marks.

By engaging in the activities described above, Defendants are engaging in cyberpiracy in

connection with services distributed in interstate commerce in violation of Section 43(d) of the

Lanham Act, 15 U.S.C. § 1125(d).

               Defendants’ acts of cyberpiracy have caused and are causing great and irreparable

injury to Nike and the Nike Marks, and the business and goodwill represented thereby, in an

amount that cannot be ascertained at this time and, unless restrained, will cause further

irreparable injury, leaving Nike no adequate remedy at law.

               Defendants are causing, and will continue to cause, substantial injury to Nike and

to the public if their unlawful activity is not enjoined by the Court.

               By reason of the foregoing, Nike is entitled to injunctive relief against

Defendants, restraining further acts of cyberpiracy, and the damages provided for in 15 U.S.C. §

1117(d).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court:

               1.      Immediately and permanently enjoin Defendants, their officers, directors,

       agents, representatives, successors or assigns, and all persons acting in concert or in

       participation with any of them, from:

               (a)         using Plaintiffs’ Marks, or any reproduction, counterfeit, copy, or

                           colorable imitation of Plaintiffs’ Marks, or any mark confusingly

                           similar thereto or likely to dilute or detract from the Plaintiffs’ Marks,

                           in connection with manufacturing, distributing, delivering, shipping,
Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 124 of 130




            importing, exporting, advertising, marketing, promoting, selling or

            offering for sale Counterfeit Products or any other products

            confusingly similar to Plaintiffs’ Products, or that otherwise bear,

            contain, display, or utilize any of the Plaintiffs’ Marks;

   (b)      making or employing any other commercial use of the Plaintiffs’

            Marks, any derivation or colorable imitation thereof, or any mark

            confusingly similar thereto or likely to dilute or detract from the

            Plaintiffs’ Marks;

   (c)      using any other false designation of origin or false description or

            representation or any other thing calculated or likely to cause

            confusion or mistake in the mind of the trade or public or to deceive

            the trade or public into believing that Defendants’ products or

            activities are in any way sponsored, licensed or authorized by or

            affiliated or connected with Plaintiffs;

   (d)      using or transferring ownership of the Infringing Websites or

            Infringing Domain Names, or registering or using any other domain

            names incorporating Plaintffs’ Marks, in whole or in part;

   (e)      using or transferring ownership of the Infringing Social Media, in

            whole or in part;

   (f)      doing any other acts or things calculated or likely to cause confusion

            or mistake in the mind of the public or to lead purchasers or consumers

            or investors to believe that the products or services promoted, offered,

            or sponsored by Defendants come from Plaintiffs or their licensees, or
Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 125 of 130




            are somehow licensed, sponsored, endorsed, or authorized by, or

            otherwise affiliated or connected with Plaintiffs;

   (g)      moving, returning, destroying, secreting, or otherwise disposing of any

            Counterfeit Products or any products that otherwise bear, contain,

            display, or utilize any of the Plaintiffs’ Marks, any derivation or

            colorable imitation thereof, or any mark confusingly similar thereto or

            likely to dilute or detract from the Plaintiffs’ Marks;

   (h)      removing, destroying, altering, secreting, or otherwise disposing of

            any computer files, electronic files or data, business records, or

            documents containing any information relating to any of the Infringing

            Websites or Infringing Social Media, Defendants’ assets or operations,

            or to the importing, manufacturing, production, marketing, advertising,

            promoting, acquisition, purchase, distribution or sale of Counterfeit

            Products or any products that otherwise bear, contain, display, or

            utilize any of the Plaintiffs’ Marks, any derivation or colorable

            imitation thereof, or any mark confusingly similar thereto or likely to

            dilute or detract from the Plaintiffs’ Marks;

   (i)      further diluting and infringing the Plaintiffs’ Marks and damaging

            Plaintiffs’ goodwill;

   (j)      otherwise competing unfairly with Plaintiffs or any of their authorized

            licensees in any manner;
   Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 126 of 130




       (k)         secreting, concealing, transferring, disposing of, withdrawing,

                   encumbering or paying any of Defendants’ assets from or to

                   Defendants’ financial accounts until further ordered by this Court; and

       (l)         assisting, aiding, or abetting any other person or business entity in

                   engaging in or performing any of the activities referred to in the above

                   subparagraphs (a) through (k), or effecting any assignments or

                   transfers, forming new entities or associations, or utilizing any other

                   device for the purpose of circumventing or otherwise avoiding the

                   prohibitions set forth in subparagraphs (a) through (k).

       2.      Direct Defendants, their officers, directors, agents, representatives,

successors or assigns, and all persons acting in concert or in participation with any of

them, to:

       (a)         account to Plaintiffs for their profits and order that Plaintiffs recover

                   each Network of Defendants’ illicit profits, and a sum equal to three

                   times each Network of Defendants’ profits, pursuant to 15 U.S.C. §

                   1117(b); or, in the alternative,

       (b)         award Plaintiffs damages arising out of Defendants’ acts of deception

                   and infringement described above, and a sum equal to three times each

                   Network of Defendants’ damages, pursuant to 15 U.S.C. § 1117(b); or,

                   in the alternative,

       (c)         award Plaintiffs statutory damages against each Network of

                   Defendants, as calculated in the attached Exhibit 7, representing the

                   statutory maximum of $2 million for each and every Nike and
   Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 127 of 130




                   Converse Mark that Defendants willfully counterfeited and infringed

                   per type of good sold, offered for sale, or distributed by each Network

                   of Defendants, pursuant to 15 U.S.C. § 1117(c);

       3.      Award Plaintiffs statutory damages of $100,000 per Infringing Domain

Name listed in Exhibit 3 for Defendants’ willful cyberpiracy, pursuant to 15 U.S.C. §

1117(d);

       4.      Award Plaintiffs punitive damages pursuant to New York State common

law (as preserved by N.Y. Gen. Bus. Law § 360-o) on account of Defendants’ gross,

wanton, willful, and malicious conduct;

       5.      Direct Defendants to recall and remove from all stores, shops, markets,

outlets, catalogues, websites, social media, or other channels of commerce any

Counterfeit Products or any other products confusingly similar to Plaintiffs’ Products, or

that otherwise bear, contain, display, or utilize any of Plaintiffs’ Marks, any derivation or

colorable imitation thereof, or any mark confusingly similar thereto or likely to dilute or

detract from the Plaintiffs’ Marks, that are in Defendants’ possession or control and all

means of making the same;

       6.      Direct Defendants to deliver up for destruction all Counterfeit Products or

any other products confusingly similar to Plaintiffs’ Products, or that otherwise bear,

contain, display or utilize any of the Plaintiffs’ Marks, any derivation or colorable

imitation thereof, or any mark confusingly similar thereto or likely to dilute or detract

from the Plaintiffs’ Marks, that are in Defendants’ possession or control and all means of

making the same, in accordance with 15 U.S.C. § 1118;
   Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 128 of 130




       7.      Direct Defendants to deliver up for destruction any and all guarantees,

circulars, price lists, labels, signs, prints, packages, wrappers, pouches, receptacles,

advertising matter, promotional, and other materials in the possession or control of

Defendants bearing any of the Plaintiffs’ Marks, any derivation or colorable imitation

thereof, or any mark confusingly similar thereto or likely to dilute or detract from the

Plaintiffs’ Marks, in accordance with 15 U.S.C. § 1118;

       8.      Direct Defendants to supply Plaintiff with a complete list of entities from

whom they purchased and to whom they distributed and/or sold Counterfeit Products or

any other products confusingly similar to Plaintiffs’ Products, or that otherwise bear,

contain, display or utilize any of the Plaintiffs’ Marks, any derivation or colorable

imitation thereof, or any mark confusingly similar thereto or likely to dilute or detract

from the Plaintiffs’ Marks, and to provide the manner through which the Counterfeit

Products or other products were paid, including any bank accounts to, through, or from

which funds were wired;

       9.      Award Plaintiffs reasonable attorneys’ fees along with the costs and

disbursements incurred herein as a result of Defendants’ intentional and willful

infringement, pursuant to 15 U.S.C. § 1117 and N.Y. Gen. Bus. Law § 349(h);

       10.     Order that Defendants are prohibited from registering any other domain

names incorporating, in whole or in part, any word or mark identical or similar to the

trademarked Nike or Converse names, or otherwise making use of the Plaintiffs’ Marks;

       11.     Order that Defendants are prohibited from registering or creating any other

social media incorporating, in whole or in part, any word or mark identical or similar to
   Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 129 of 130




the trademarked Nike or Converse names, or otherwise making use of the Plaintiffs’

Marks;

         12.    Order that the domain name registries, including but not limited to

VeriSign, Inc., NeuStar, Inc., Nominet UK, Registry Services, LLC, Club Domains, LLC,

Public Interest Registry and/or the individual registrars holding or listing one or more

domain names used in conjunction with Defendants’ Infringing Websites shall

immediately disable the domain names of Defendants’ Infringing Websites, through a

registry hold or otherwise, and make them inactive and untransferable;

         13.    Order the social media entities and/or the individual social media entities

holding or listing one or more social media accounts used in conjunction with

Defendants’ Infringing Social Media shall immediately disable the Infringing Social

Media and make them inactive and untransferable;

         14.    Order that Defendants’ assets be restrained and frozen pending the

outcome of this action so that Plaintiffs’ right to the equitable relief set forth in this

Complaint is not later rendered meaningless;

         15.    Order that, in accordance with Rule 65 of the Federal Rules of Civil

Procedure, 15 U.S.C. § 1116(a), Article 52 of New York State’s Civil Practice Law and

Rules, and the Court’s inherent and equitable powers to issue remedies ancillary to its

authority to provide final relief, all of Defendants’ assets be permanently restrained and

frozen, regardless of whether the assets are located in the United States or aboard, except

that the Defendants may transfer the funds on deposit to Gibson Dunn’s client trust

account;
        Case 1:21-cv-00248 Document 1 Filed 01/12/21 Page 130 of 130




               16.   Direct Defendants to file with the Court, and serve on counsel for

     Plaintiffs within thirty (30) days after entry of any injunction issued by the Court in this

     action, a sworn written statement pursuant to 15 U.S.C. § 1116(a) setting forth in detail

     the manner and form in which Defendants have complied with any injunction which the

     Court may enter in this action; and

               17.   Award Plaintiffs such other and further relief as the Court deems just and

     proper.




Dated: January 12, 2021                          By:     /s/ Robert Weigel
New York, New York                                       Robert Weigel
                                                         rweigel@gibsondunn.com
                                                         Howard S. Hogan
                                                         hhogan@gibsondunn.com
                                                         Lauren M.L. Nagin
                                                         lnagin@gibsondunn.com
                                                         Alexandra Leigh Grossbaum
                                                         agrossbaum@gibsondunn.com

                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 200 Park Avenue
                                                 New York, NY 10166-0193
                                                 Telephone: 212.351.4000

                                                 Attorneys for Plaintiffs Nike, Inc. and
                                                 Converse Inc.
